Exhibit 10.1


EXECUTION COPY


    
CREDIT AND GUARANTY AGREEMENT
dated as of
December 17, 2015
among
LENDINGCLUB CORPORATION,
as Borrower,


The GUARANTORS Party Hereto,
The LENDERS Party Hereto
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent
___________________
MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Arranger and Bookrunner,


GOLDMAN SACHS BANK USA,
as Syndication Agent,


and


CREDIT SUISSE SECURITIES (USA) and
SILICON VALLEY BANK,
as Co-Documentation Agents










    



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page


Article 1
 
 
 
 
 
 
Definitions
 
Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
31


Section 1.03
Terms Generally
31


Section 1.04
Accounting Terms; GAAP
32


Section 1.05
Timing of Payment or Performance
32


 
 
 
Article 2
 
 
 
 
 
 
Loans
 
Section 2.01
Loans; Borrowings
32


Section 2.02
Pro Rata Shares; Availability of Funds
33


Section 2.03
Evidence of Debt; Notes
34


Section 2.04
Interest on Loans
34


Section 2.05
Default Interest
35


Section 2.06
Fees
36


Section 2.07
Repayment of Loans
36


Section 2.08
Prepayments
37


Section 2.09
Termination and Reduction of Revolving Commitments
38


Section 2.10
General Provisions Regarding Payments
38


Section 2.11
Interest Elections
39


Section 2.12
Making or Maintaining Eurocurrency Rate Loans
41


Section 2.13
Increased Costs
42


Section 2.14
Taxes
43


Section 2.15
Pro Rata Treatment; Sharing of Set-offs
48


Section 2.16
Mitigation Obligations; Replacement of Lenders
48


Section 2.17
Defaulting Lenders
49


Section 2.18
Incremental Facilities
50


Section 2.19
Notices
53


 
 
 
Article 3
 
 
 
 
 
 
Representations and Warranties
 
Section 3.01
Organization; Powers
54


Section 3.02
Authorization; Enforceability
54


Section 3.03
Governmental Approvals; No Conflicts
54


Section 3.04
Financial Condition; No Material Adverse Change
54


Section 3.05
Properties
55






    ii

--------------------------------------------------------------------------------


Section 3.06
Litigation and Environmental Matters
55


Section 3.07
No Defaults
56


Section 3.08
Compliance with Laws and Agreements
56


Section 3.09
Investment Company Status
56


Section 3.10
Taxes
56


Section 3.11
Disclosure
56


Section 3.12
Subsidiaries
57


Section 3.13
ERISA
57


Section 3.14
Solvency
58


Section 3.15
USA Patriot Act
58


Section 3.16
Anti-Corruption Laws and Sanctions
58


Section 3.17
Federal Reserve Regulations
59


Section 3.18
Anti-Money Laundering Laws
60


Section 3.19
Collateral
60


Section 3.20
Disqualified Equity Interests
60


 
 
 
Article 4
 
 
 
 
 
 
Conditions
 
Section 4.01
Effective Date
61


Section 4.02
Each Borrowing
63


 
 
 
Article 5
 
 
 
 
 
 
Affirmative Covenants
 
Section 5.01
Financial Statements; Ratings Change and Other Information
63


Section 5.02
Notices of Material Events
65


Section 5.03
Existence; Conduct of Business
66


Section 5.04
Payment of Taxes
66


Section 5.05
Maintenance of Properties; Insurance
66


Section 5.06
Books and Records; Inspection Rights
67


Section 5.07
Compliance with Laws and Agreements
67


Section 5.08
ERISA-Related Information
67


Section 5.09
Use of Proceeds
68


Section 5.10
Additional Guarantors
68


Section 5.11
Additional Material Real Estate Assets
69


Section 5.12
Further Assurances
69


Section 5.13
Designation of Restricted and Unrestricted Subsidiaries
69


Section 5.14
Environmental Matters
71


 
 
 
Article 6
 
 
 
 
 
 
Negative Covenants
 
Section 6.01
Indebtedness
72






    iii

--------------------------------------------------------------------------------


Section 6.02
Liens
74


Section 6.03
Fundamental Changes; Assets Sales, Changes in Business
76


Section 6.04
Restricted Payments
77


Section 6.05
Restrictive Agreements
78


Section 6.06
Transactions with Affiliates
79


Section 6.07
Investments
79


Section 6.08
Amendments or Waivers with Respect to Certain Indebtedness, Organizational
Documents
81


Section 6.09
Fiscal Year
82


Section 6.10
Maximum Total Net Leverage Ratio
82


Section 6.11
Loan Provider
82


 
 
 
Article 7
 
 
 
 
 
 
Guaranty
 
Section 7.01
Guaranty of the Obligations
82


Section 7.02
Payment by Guarantors
83


Section 7.03
Liability of Guarantors Absolute
83


Section 7.04
Waivers by Guarantors
85


Section 7.05
Guarantors' Rights of Subrogation, Contribution, Etc
86


Section 7.06
Subordination of Other Obligations
86


Section 7.07
Continual Guaranty
87


Section 7.08
Authority of Guarantors or the Borrower
87


Section 7.09
Financial Condition of the Borrower
87


Section 7.10
Bankruptcy, Etc.
87


 
 
 
Article 8
 
 
 
 
 
 
Events of Default
 
Section 8.01
Events of Default
88


Section 8.02
Application of Funds
91


 
 
 
Article 9
 
 
 
 
 
 
The Agents
 
 
 
 
Article 10
 
 
 
 
 
 
Miscellaneous
 
Section 10.01
Notices
96


Section 10.02
Waivers; Amendments
97


Section 10.03
Expenses; Indemnity; Damage Waiver
98


Section 10.04
Successors and Assigns
100


Section 10.05
Survival
106






    iv

--------------------------------------------------------------------------------


Section 10.06
Counterparts; Integration; Effectiveness
106


Section 10.07
Severability
107


Section 10.08
Right of Setoff
107


Section 10.09
Governing Law; Jurisdiction
107


Section 10.10
WAIVER OF JURY TRIAL
108


Section 10.11
Headings
108


Section 10.12
Confidentiality
109


Section 10.13
Interest Rate Limitation
110


Section 10.14
No Advisory or Fiduciary Responsibility
110


Section 10.15
Electronic Execution of Assignments and Certain Other Documents
111


Section 10.16
USA PATRIOT Act
111


Section 10.17
Release of Guarantors
111


 
 
 
SCHEDULES
 
 
 
 
 
Schedule 1.01
Permitted Holders
 
Schedule 2.01
Revolving Commitments
 
Schedule 3.04
Financial Condition
 
Schedule 3.05
Material Real Estate Assets
 
Schedule 3.06
Disclosed Matters
 
Schedule 3.12
Subsidiaries
 
Schedule 3.13
Plans
 
Schedule 3.19
Collateral
 
Schedule 5.10
Guarantors
 
Schedule 5.11
Additional Material Real Estate Assets
 
Schedule 6.01
Existing Debt
 
Schedule 6.02
Existing Liens
 
Schedule 6.05
Restrictive Agreements
 
Schedule 6.07
Investments
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
Form of Administrative Questionnaire
 
Exhibit C
Form of Interest Election Request
 
Exhibit D
Tax Compliance Certificates
 
Exhibit E-1
Form of Revolving Note
 
Exhibit E-2
Form of Term Note
 
Exhibit F
Form of Solvency Certificate
 
Exhibit G
Form of Compliance Certificate
 
Exhibit H
Form of Funding Notice
 
Exhibit I
Form of Intercompany Note
 
Exhibit J
Form of Joinder Agreement
 








    v

--------------------------------------------------------------------------------



This CREDIT AND GUARANTY AGREEMENT, dated as of December 17, 2015, among
LENDINGCLUB CORPORATION, as the Borrower, the GUARANTORS from time to time party
hereto, the LENDERS from time to time party hereto, MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”),
Goldman Sachs Bank USA, as syndication agent (in such capacity, the “Syndication
Agent”), and Credit Suisse AG and Silicon Valley Bank, as documentation agents
(collectively, and in such capacity, the “Documentation Agents”).
The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article 1), has requested
the Lenders make Revolving Loans to the Borrower on a revolving credit basis on
and after the date hereof and at any time and from time to time prior to the
Revolving Commitment Termination Date.
The proceeds of the Revolving Loans hereunder are to be used for the purposes
described in Section 5.09. The Lenders are willing to make the Revolving Loans
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereto by the Borrower or any of its Restricted
Subsidiaries.
“Acquisition” means any transaction or series of related transactions resulting
in the acquisition by the Borrower or any of its Subsidiaries, whether by
purchase, merger or otherwise,



--------------------------------------------------------------------------------




of all or substantially all of the assets of, all of the Equity Interests of, or
a business line or unit or a division of, any Person.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” as defined in the preamble hereto and any successors
thereto.
    
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B or such other form as may be provided from
time to time by the Administrative Agent.
“Affected Lender” as defined in Section 2.12(b).
    
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
    
“Agent” means the Administrative Agent and the Collateral Agent or any of their
respective successors or assigns.
    
“Agreement” means this Credit and Guaranty Agreement, as the same may hereafter
be modified, supplemented, extended, amended, restated or amended and restated
from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate
for an Interest Period of one month commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurocurrency Rate, respectively.
    
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
    
“Anti-Money Laundering Laws” has the meaning set forth in Section 3.18.
“Applicable Margin” and “Applicable Commitment Fee Percentage” mean (a) from the
Effective Date until the date of delivery of the Compliance Certificate and the
financial statements for the period ending March 31, 2016, a percentage, per
annum, determined by reference to the following table as if the Total Net
Leverage Ratio then in effect were in excess of 2.50:1.00; and (b) thereafter, a
percentage, per annum, determined by reference to the Total Net Leverage Ratio
in effect from time to time as set forth below:



    2

--------------------------------------------------------------------------------






Total Net Leverage Ratio
Applicable Margin for Eurocurrency Rate Loans
Applicable Margin for Base Rate Loans
Applicable Commitment Fee
Percentage
> 2.50:1.00
2.00%
1.00%
0.375%
<2.50:1.00
1.75%
0.75%
0.25%



Each change in the Applicable Margin and the Applicable Commitment Fee
Percentage shall be effective on and after the third Business Day after the date
of delivery to Administrative Agent of financial statements pursuant to Section
5.01(a) and (b) and a Compliance Certificate pursuant to Section 5.01(d)
calculating the Total Net Leverage Ratio. At any time the Borrower has not
submitted to the Administrative Agent the applicable information as and when
required under Section 5.01(d), the Applicable Margin and the Applicable
Commitment Fee Percentage shall be determined as if the Total Net Leverage Ratio
were in excess of 2.50:1.00. Within one Business Day of receipt of the
applicable information under Section 5.01(d), the Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Margin and the Applicable Commitment Fee Percentage in effect
from such date. In the event that any financial statement or certificate
delivered pursuant to Section 5.01 is shown to be inaccurate and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall promptly
deliver to the Administrative Agent a correct certificate required by Section
5.01(d) for such Applicable Period, (ii) if such inaccuracy, if corrected, would
have resulted in a higher Applicable Margin, the Applicable Margin shall be
deemed to be such higher Applicable Margin for the Applicable Period and
(iii) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.


“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender's Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender's share of the total Revolving Exposure
at that time); provided that if any Defaulting Lender exists at such time, the
Applicable Percentage shall be calculated disregarding such Defaulting Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
    
“Approved Fund” has the meaning set forth in Section 10.04.
    
“Arranger” means Morgan Stanley Senior Funding, Inc., in its capacity as sole
arranger and bookrunner, and any successors thereto.
    
“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback,
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Restricted Subsidiaries’ businesses, assets
or properties of any kind, whether real, personal, or mixed and



    3

--------------------------------------------------------------------------------




whether tangible or intangible, whether now owned or hereafter acquired,
including the Equity Interests of any of the Borrower’s Subsidiaries, other than
(a) inventory (or other assets, including intangible assets) sold, leased or
licensed out in the ordinary course of business, (b) obsolete, surplus or
worn-out property, (c) sales of Permitted Investments for the fair market value
thereof, (d) dispositions of property (including the sale of any Equity Interest
owned by such Person) from (i) any Restricted Subsidiary that is not a Guarantor
to any other Restricted Subsidiary that is not a Guarantor or to any Obligor or
(ii) any Obligor to any other Obligor, (e) dispositions of property in
connection with casualty or condemnation events, (f) dispositions of past due
accounts receivable in connection with the collection, write down or compromise
thereof in the ordinary course of business, (g) dispositions of property to the
extent that (x) such property is exchanged for credit against the purchase price
of similar replacement property or (y) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property, (h)
dispositions permitted by clause (a) of Section 6.03, (i) sales of Trust
Certificates and Member Payment Dependent Notes in the ordinary course of
business, (j) sales of Member Loans (other than Repurchased Loans) in their
entirety, or participations therein, to investors (including under a Whole Loan
Program (as defined in the Security Agreement)) in the ordinary course of
business, (k) dispositions of any Equity Interests in any Unrestricted
Subsidiary so long as the consideration received for such Equity Interests shall
be in an amount at least equal to the fair market value thereof, and (l) any
abandonment, failure to maintain or non-renewal of any Intellectual Property (or
rights relating thereto) that the Borrower or any of its Restrictive
Subsidiaries determines in good faith is desirable in the conduct of its
business and which does not, individually or in the aggregate, interfere in any
material respect with the ordinary conduct of the business of the Borrower and
its Restricted Subsidiaries, taken as a whole.
    
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
    
“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Commitment Termination Date.


“Available Amount” means, at any time, an amount equal to:


(a) the sum, without duplication, of:
    
(i)    an amount, not less than zero, equal to the aggregate amount, determined
for all fiscal years commencing with the fiscal year ending on December 31,
2016, of 50% of Consolidated Excess Cash Flow for such fiscal years; plus
    
(ii)    the amount of any capital contributions or proceeds of Equity Offerings
received as cash by the Borrower (other than from the issuance, exchange or sale
of Equity Interests substantially concurrently with a Permitted Acquisition), in
each case, during the period from and including the Business Day immediately
following the Effective Date through and including the time of calculation; plus
    
(iii)    $50,000,000; minus



    4

--------------------------------------------------------------------------------




(b)    the aggregate amount of (x) any Restricted Payments made by the Borrower
or any Restricted Subsidiary pursuant to Section 6.04(f), (y) any Investment
made by the Borrower or any Restricted Subsidiary pursuant to Section 6.07(r)
and (z) payments of consideration for Permitted Acquisitions made by the
Borrower or any Restricted Subsidiary pursuant to clause (vi) of the definition
of Permitted Acquisition, in each case after the Closing Date in reliance on the
Available Amount.
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
“Base Rate Loan” means a Loan that bears interest at the Alternate Base Rate.
All Base Rate Loans shall be denominated in Dollars.
“Beneficiary” means each Agent, Lender and Lender Counterparty.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means the board of directors of the Borrower.
“Borrower” means LendingClub Corporation, a Delaware corporation.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City; provided that, when used in
connection with a Eurocurrency Rate Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealing in Dollar deposits in
the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date and any lease entered into after the Effective Date by such Person that
would properly have been accounted for as an operating lease under GAAP as in
effect as of the Effective Date) shall be accounted for as obligations relating
to an operating lease and not as Capital Lease Obligations.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder), other than the Permitted Holders, of Equity Interests in
the Borrower representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the Borrower or
(b) persons who were (i) members of the Board of Directors on the date hereof,
(ii)



    5

--------------------------------------------------------------------------------




nominated by the Board of Directors or the nominating and corporate governance
committee of the Board of Directors or (iii) appointed by directors that were
directors of the Borrower on the date hereof or directors nominated as provided
in the preceding clause (ii), ceasing to occupy a majority of the seats
(excluding vacant seats) on the Board of Directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Clearing Account” has the meaning set forth in the Security Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto and any
successors thereto.
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages (if any) and all other instruments, documents
and agreements delivered by or on behalf of any Obligor pursuant to this
Agreement or any of the other Loan Documents in order to grant to, or perfect in
favor of, the Collateral Agent, for the benefit of the Secured Parties, a first
priority (except as otherwise permitted by Section 6.02 from time to time)
security interest and Lien on the Collateral.
"Commitment" means any Revolving Commitment or Term Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit G.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.



    6

--------------------------------------------------------------------------------




“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans) and expenses
associated with any loss from the early extinguishment of Indebtedness, (c)
depreciation and amortization expense, (d) amortization or write-off of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) costs and expenses in connection with any pending or threatened litigation,
administrative proceeding or investigation, including any settlement costs in
connection therewith, (f) expected cost savings, operating expense reductions
and cost saving synergies related to Permitted Acquisitions after the Effective
Date that are reasonably identifiable and factually supportable and are
projected by the Borrower in good faith to result from actions that will be
taken (in the good faith determination of the Borrower and evidenced by a
certificate of the chief financial officer of the Borrower) within 12 months
after such Permitted Acquisition is consummated; provided that such cost
savings, operating expense reductions and cost savings synergies shall not
exceed 10% of Consolidated Adjusted EBITDA (before giving effect to such
adjustment) for any period, (g) Transaction Costs and costs and expenses
incurred or paid in connection with Permitted Acquisitions (including earn-out
expenses and retention payments resulting from Permitted Acquisitions in which
the Borrower or any Restricted Subsidiary is required to treat such earn-out
expenses and retention payments as compensation costs under GAAP), (h) any net
loss incurred in such period from foreign currency exchanges, conversions,
translations and/or contracts, (i) any restructuring charges (including
severance costs) or other non-recurring or extraordinary charges or losses, in
each case determined in accordance with GAAP to the extent GAAP is applicable to
such determination, (j) non-cash stock option and other equity-based
compensation expenses, (k) any expenses or charges (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (whether or not successful), in each case, to the
extent deducted (and not added back) in computing Consolidated Net Income, (l)
any charges, expenses or losses from the write-down or write-off of Member Loans
made by the Borrower or any Restricted Subsidiaries through the Borrower’s
lending platform; provided that such charges, expenses or losses shall not
exceed 5.0% of Consolidated Adjusted EBITDA (before giving effect to such
adjustment) for any period and (m) any other non-cash charges, non-cash expenses
or non-cash losses of the Borrower or any Restricted Subsidiaries for such
period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of, or a reserve for, cash
charges for any future period); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of, or a reserve for,
cash charges for any future period) shall be subtracted from Consolidated Net
Income in calculating Consolidated Adjusted EBITDA in the period when such
payments are made, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP, (c) any income
or gain from the early extinguishment of Indebtedness, (d) any net income or
gain actually incurred in such period from foreign currency exchanges,
conversions, translations and/or contracts and (e) any other non-cash income
(excluding any items that represent the reversal of any accrual of, or cash
reserve



    7

--------------------------------------------------------------------------------




for, anticipated cash charges in any prior period that are described in the
parenthetical to clause (m) above), all as determined on a consolidated basis.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” (excluding assets acquired
through the application of purchase accounting in Permitted Acquisitions)
reflected in the consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Permitted Investments that are accounted for as cash and cash
equivalents under GAAP.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges or losses
reducing Consolidated Net Income, including for depreciation and amortization
(excluding any such non-cash charge to the extent that it represents an accrual
or reserve for potential cash charge in any future period or amortization of a
prepaid cash gain that was paid in a prior period), plus (c) the Consolidated
Working Capital Adjustment (if positive), minus
(ii) the sum, without duplication, of (a) the amounts for such period paid from
internally generated cash of (1) repayments of Indebtedness for borrowed money
(other than repayments of the Borrowings, Member Payment Dependent Notes (other
than Repurchased Notes) and Trust Certificates in the ordinary course of
business) and repayments of Capital Lease Obligations (excluding any interest
expense portion thereof), (2) Consolidated Capital Expenditures and (3) purchase
price for Permitted Acquisitions excluding (x) any amount deducted from clause
(b)(z) of the definition of Available Amount and (y) Acquisition Consideration
consisting of Equity Interests of the Borrower (other than Disqualified Equity
Interests), plus (b) other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period),
plus (c) the Consolidated Working Capital Adjustment (if negative).
“Consolidated Net Debt” means, at any time, (x) Consolidated Total Debt minus
(y) the aggregate amount of Unrestricted cash and Permitted Investments that are
accounted for as cash and cash equivalents under GAAP owned by the Borrower and
its Restricted Subsidiaries, each determined at such time; provided that the
aggregate amount of Unrestricted cash and Permitted



    8

--------------------------------------------------------------------------------




Investments deducted pursuant to this clause (y) shall not exceed $200,000,000
unless Consolidated Adjusted EBITDA has exceeded $200,000,000 for any four
Fiscal Quarter period (it being understood that a later decrease in Consolidated
Adjusted EBITDA for any four Fiscal Quarter Period shall have no further effect
on this clause (y)).
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Restricted Subsidiaries for such period,
determined on a consolidated basis in conformity with GAAP; provided that there
shall be excluded (a) the income of any Person that is not a consolidated
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Borrower or,
subject to clauses (b) and (c) below, any consolidated Restricted Subsidiary
during such period, (b) the income of, and any amounts referred to in clause (a)
above paid to, any consolidated Restricted Subsidiary of the Borrower to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Restricted Subsidiary is not
permitted without any prior approval of any Governmental Authority that has not
been obtained or is not permitted by the operation of the terms of the
organizational documents of such Restricted Subsidiary, any agreement or other
instrument binding upon such Restricted Subsidiary or any law applicable to such
Restricted Subsidiary, unless such restrictions with respect to the payment of
cash dividends and other similar cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any consolidated Restricted Subsidiary that is not
wholly owned by the Borrower to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated Restricted
Subsidiary.
“Consolidated Total Assets” means, at any date of determination, the total
amount of assets of the Borrower and its Restricted Subsidiaries, as set forth
on the most recent financial statements delivered pursuant to Sections 5.01(a)
and (b).
“Consolidated Total Debt” of the Borrower and its Restricted Subsidiaries, on
any date, means all Indebtedness (excluding non-recourse Indebtedness, which for
the avoidance of doubt includes all Member Payment Dependent Notes and Trust
Certificates) of the Borrower and its Restricted Subsidiaries on such date, as
would be required to appear as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries, prepared as of such date in
accordance with GAAP.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Restricted
Subsidiaries over Consolidated Current Liabilities of the Borrower and its
Restricted Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition and the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or any Restricted Subsidiary as an Unrestricted Subsidiary
during such period; provided that (i) there shall be



    9

--------------------------------------------------------------------------------




included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) equal to the difference between the
Consolidated Working Capital acquired in such Permitted Acquisition as at the
time of such Permitted Acquisition and the Consolidated Working Capital from
such Permitted Acquisition at the end of such period and (ii) there shall be
included with respect to any Unrestricted Subsidiary that is designated as a
Restricted Subsidiary during such period an amount (which may be a negative
number) equal to the difference between the Consolidated Working Capital gained
in such designation as at the time of such designation and the Consolidated
Working Capital from such designation at the end of such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.15, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless, in each
case, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to such funding or payment (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, any Lender or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after a written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or



    10

--------------------------------------------------------------------------------




acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (c) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17) upon delivery of
written notice of such determination to the Borrower and each Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to 181 days after the Latest Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Equity Interests referred to this definition, in
each case at any time on or prior to 181 days after the Latest Maturity Date or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Equity Interests but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the 181st day after
the Latest Maturity Date shall not constitute Disqualified Equity Interests.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a direct competitor of the Borrower or any of its readily identifiable
Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (including by posting such notice to the Platform) not less than three
(3) Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Documentation Agents” as defined in the preamble hereto and any successors
thereto.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“DQ List” as defined in Section 10.04(e)(iv).



    11

--------------------------------------------------------------------------------




“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied or waived by each Lender.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(i)(A) and Section 10.04(b)(i)(B). For the
avoidance of doubt, any Disqualified Institution is subject to Section 10.04(e).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
noncompliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Equity Offering” means any public or private sale of capital stock of the
Borrower (excluding Disqualified Equity Interests).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include (a) Trust
Certificates or (b) any debt securities that are convertible into or
exchangeable for any combination of Equity Interests and/or cash until any such
conversion or exchange.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Pension Plan, as to which
notice has not been waived under applicable PBGC regulations; (b) the
termination of any Pension Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(d) the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance; the failure



    12

--------------------------------------------------------------------------------




to satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, whether or not waived; or a determination that any Pension Plan
is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (e) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA with respect to a Plan; (f) the complete or partial withdrawal of
any Borrower, Subsidiary or ERISA Affiliate from a Multiemployer Plan which
results in the imposition of Withdrawal Liability; (g) the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan or (h) a
determination that any Multiemployer Plan is in endangered or critical status
under Section 432 of the Code or Section 305 of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Borrowing” means a Borrowing made at the Adjusted Eurocurrency
Rate.
“Eurocurrency Rate” means:
(a)For any rate calculation with respect to a Eurocurrency Rate Loan on any
date, the rate per annum as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
Reuters Screen LIBOR01 Page or a comparable or successor rate which rate is
approved by the Administrative Agent (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and
(b)For any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) appearing on Reuters
Screen LIBOR01 Page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time),
at or about 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day;
provided that, to the extent any such rate is below zero, it will be deemed to
be zero; provided, further, that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; and provided, further, that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default” has the meaning set forth in Article 8.



    13

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any and all guarantees of such
Guarantor’s Swap Obligations by other Obligors) at the time the Guarantee of
such Guarantor, or a grant by such Guarantor of a security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office, located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(b) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Revolving Lender” has the meaning set forth in Section 2.18(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received



    14

--------------------------------------------------------------------------------




by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
“Fee Account” has the meaning set forth in the Security Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st of each calendar year.
“Flood Hazard Property” means any Material Real Estate Asset located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Funding Notice” means a notice substantially in the form of Exhibit H.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Grantor” has the meaning set forth in the Security Agreement.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include (a) Loan Repurchase Obligations or (b) endorsements
for collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any Permitted
Acquisition or



    15

--------------------------------------------------------------------------------




disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).
“Guaranteed Obligations” as defined in Article 7.
“Guarantor” means those Subsidiaries listed on Schedule 5.10 and party hereto
and any future Material Subsidiary of the Borrower that has delivered or a
joinder agreement pursuant to Section 5.10 hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Amount Date” has the meaning set forth in Section 2.18(a).
“Increase Joinder” has the meaning set forth in Section 2.18(d).
“Increasing Lender” has the meaning set forth in Section 2.18(b).
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of bankers’
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, and (h) all obligations of the kind referred to
in clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 10.03(b).



    16

--------------------------------------------------------------------------------




“Intellectual Property” has the meaning set forth in Section 3.05(c).
“Intellectual Property Security Agreements” means the security agreements with
respect to intellectual property to be executed in the forms attached to the
Security Agreement.
“Intercompany Note” means the Pledged Global Intercompany Note in the form
attached hereto as Exhibit I.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.11.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurocurrency Rate Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Equity Interests of any other Person (other than a Guarantor, and other than the
repurchase of Trust Certificates); or (b) any loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business), extension of credit
(by way of Guarantee or otherwise) or capital contributions by the Borrower or
any of its Restricted Subsidiaries to any other Person (other than the Borrower
or any Guarantor).
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” as defined in Section 5.10.



    17

--------------------------------------------------------------------------------




“Joint Venture” means a joint venture, partnership or other similar arrangement
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture.
"Latest Maturity Date" means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Term Loan, any
Revolving Commitment or any Revolving Loan.
“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Swap Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) at the time of entry into such
Swap Agreement but subsequently, after entering into a Swap Agreement, ceases to
be an Agent or a Lender (or an Affiliate thereof), as the case may be).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to a transaction contemplated by Section 2.18, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than Loan
Repurchase Obligations).
"Loan" means a Term Loan, a Revolving Loan, a New Term Loan and a New Revolving
Loan.
“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Joinder Agreement and the Collateral
Documents.
“Loan Repurchase Obligations” means obligations of the Borrower or a Restricted
Subsidiary to repurchase Member Payment Dependent Notes or Member Loans sold by
the Borrower or such Restricted Subsidiary, if such Member Payment Dependent
Notes or Member Loan does not conform to representations made by the Borrower or
such Restricted Subsidiary in the ordinary course of business or specified
standards applicable to such Member Payment Dependent Note or Member Loan.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and its
Subsidiaries, taken as a whole, to make payments of



    18

--------------------------------------------------------------------------------




principal and interest on the Loans, or (c) the rights of or remedies available
to the Lenders or the Agents under any Loan Document.
“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents or any Indebtedness represented by Trust Certificates or
Member Payment Dependent Notes), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower or any Subsidiary in a principal
amount exceeding $35,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $5,000,000.
“Material Subsidiary” means, at any date of determination, a Domestic Subsidiary
(other than an Unrestricted Subsidiary) of the Borrower (a) whose total assets
as of the most recent available quarterly or year-end financial statements were
equal to or greater than 5.0% of the total assets of the Borrower and its
Restricted Subsidiaries at such date (b) whose gross revenues as of the most
recent available quarterly or year-end financial statements were equal to or
greater than 5.0% of the consolidated gross revenues of the Borrower and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP or (c) that the Borrower determines should be a Guarantor hereunder
(in which case such Subsidiary shall be deemed to be a Material Subsidiary
solely for purposes of Section 5.10); provided that LC Trust I and any similar
trust established after the date of this Agreement shall not be deemed to be a
Material Subsidiary.
“Member Loan” means a member loan facilitated through the Borrower’s lending
platform or associated rights of payment from the underlying borrower.
“Member Payment Dependent Notes” means a note issued by the Borrower to
investors, which note shall correspond to an individual Member Loan, or portion
thereof, facilitated through the Borrower’s lending platform.
“Member Promissory Note” means any promissory note, electronic or tangible,
indorsed or assigned to the Borrower and representing a Member Loan that is
facilitated by the Borrower's lending platform; provided that such promissory
note corresponds with one or more Member Payment Dependent Notes or Trust
Certificates.
“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to Collateral Agent.
“Mortgaged Properties” means the real properties as to which the Collateral
Agent for the benefit of the Secured Parties shall be granted a Lien pursuant to
the Mortgages.
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five-year



    19

--------------------------------------------------------------------------------




period immediately following the latest date on which the Borrower, a Subsidiary
or an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.
“New Commitments” has the meaning set forth in Section 2.18(a).
“New Revolving Commitments” has the meaning set forth in Section 2.18(a).
“New Revolving Lender” has the meaning set forth in Section 2.18(a).
“New Revolving Loans” has the meaning set forth in Section 2.18(e).
“New Term Commitments” has the meaning set forth in Section 2.18(a).
“New Term Facility” has the meaning set forth in Section 2.18(a).
“New Term Lender” has the meaning set forth in Section 2.18(a).
"New Term Loan Maturity Date" means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Increase Joinder, including by acceleration or otherwise.
“New Term Loans” has the meaning set forth in Section 2.18(c).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.02 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Note” has the meaning set forth in Section 2.03.
“Notice” means a Funding Notice or Interest Election Request.
“NRSRO” means any credit rating agency registered with the Securities and
Exchange Commission as a “nationally recognized statistical rating
organization”.
“Obligations” means all amounts owing by any Obligor to the Agents (including
former Agents), any Lender or any Lender Counterparty pursuant to the terms of
this Agreement, any Secured Swap Agreement (including payments for early
termination of any Secured Swap



    20

--------------------------------------------------------------------------------




Agreements) or any other Loan Document (including, in each case, all interest
which accrues after the commencement of any case or proceeding in bankruptcy
after the insolvency of, or for the reorganization of the Borrower or any of its
Subsidiaries, whether or not allowed in such case or proceeding).
“Obligors” means, collectively, the Borrower and the Guarantors.
“OFAC” has the meaning set forth in Section 3.16(c).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).
“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or to
which the Borrower, a Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Subsidiary
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.
“Perfection Certificate” means a certificate in form reasonably satisfactory to
Collateral Agent that provides information with respect to the real, personal or
mixed property of each Obligor.
“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Borrower or any of its wholly owned
Restricted Subsidiaries, whether



    21

--------------------------------------------------------------------------------




by purchase, merger or otherwise, of all or substantially all of the assets or
Equity Interests of, or a business line or unit or a division of, any Person;
provided,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental approvals;
(iii)    in the case of the purchase or other acquisition of Equity Interests,
the Borrower shall have taken, or caused to be taken, promptly after the date
such Person becomes a Subsidiary of the Borrower, each of the actions set forth
in Section 5.10 or Section 5.11, if and as applicable;
(iv)    the Borrower shall have delivered to the Administrative Agent (x) with
respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $35,000,000, at least three Business Days
prior to such proposed acquisition, notice of the aggregate Acquisition
Consideration for such acquisition and (y) with respect to any transaction or
series of related transactions involving Acquisition Consideration of more than
$75,000,000, promptly upon request by the Administrative Agent, (1) a copy of
the acquisition agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by the Administrative Agent) and (2) to
the extent available, quarterly and annual financial statements of the Person
whose Equity Interests or assets are being acquired for the twelve month period
immediately prior to such proposed Permitted Acquisition, including any audited
financial statements that are available;
(v)     any Person or assets or division as acquired in accordance herewith
shall be engaged in or related to a business permitted under Section 6.03(c);
and
(vi)    the total Acquisition Consideration (other than any Acquisition
Consideration paid by issuance or exchange of Equity Interests, or with the net
proceeds from a substantially concurrent sale of Equity Interests) paid in
connection with all Permitted Acquisitions occurring on or after the Effective
Date (including any earn-out obligations (valued at the amount required by GAAP
to be recorded as a liability at the time of consummation of the applicable
Permitted Acquisition) but excluding any Indebtedness of any acquired Person
that is assumed by the Borrower or any of its Restricted Subsidiaries following
such acquisitions to the extent permitted under Section 6.01) pursuant to which
the Person whose Equity Interests are acquired does not become a Guarantor shall
not exceed, from the date of this Agreement, an amount equal to the sum of
$250,000,000 plus the Available Amount.
“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes, assessments or governmental charges or levies
that are not yet due or are being contested in the manner described in clauses
(a) and (b) of Section 5.04;



    22

--------------------------------------------------------------------------------






(b)carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s, supplier’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;
(e)Uniform Commercial Code financing statements filed (or similar filings under
applicable law) solely as a precautionary measure in connection with loan sales
or operating leases;
(f)judgment liens and deposits to secure obligations under appeal bonds or
letters of credit in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8; and
(g)easements, zoning restrictions, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary.
“Permitted Holders” means any Person listed on Schedule 1.01.
“Permitted Investments” shall mean:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed or insured by, the United States of America (or
by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
five years from the date of investment thereof;
(b)investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, a rating of at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P or the then equivalent grade by any NRSRO;
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof or any member country of the Organization for Economic Co-operation and
Development (OECD) that has a combined capital and surplus and undivided profits
of not less than $500,000,000 and that issues (or the parent of which issues)
commercial



    23

--------------------------------------------------------------------------------




paper rated at least “Prime 1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P or the then equivalent grade by any
NRSRO;
(d)investments in debt (including, for the avoidance of doubt, corporate,
municipal and sovereign debt) or asset-backed securities that, in each case, are
rated at least Baa3 by Moody’s or BBB- by S&P or the then equivalent grade by
any NRSRO;
(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clauses (a) and (d) above and entered into with
a financial institution satisfying the criteria of clause (c) above;
(f)investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (e)
above or in clause (g) below;
(g)instruments equivalent to those referred to in clauses (a) through (e) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Obligor organized in
such jurisdiction; and
(h)Investments in institutional, registered mutual funds that invest in
high-quality, investment grade, U.S. dollar denominated fixed income securities
with fixed, floating, and variable rates.
“Permitted Refinancing” means, with respect to any Person, any modification,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, renewed or extended, (c) to the
extent such Indebtedness being modified, renewed or extended is subordinated in
right of payment to the Obligations, such modification, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders (as determined in good faith by the
Board of Directors) as those contained in the documentation governing the
Indebtedness being modified, renewed or extended and (d) no person is an obligor
under such modified, renewed or extended Indebtedness that either (a) was not an
obligor under such Indebtedness prior to such modification, renewal or extension
or (b) is not a Guarantor at the time of such modification, renewal or
extension.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



    24

--------------------------------------------------------------------------------




“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower,
a Subsidiary or any ERISA Affiliate or to which the Borrower, a Subsidiary or an
ERISA Affiliate has or could have an obligation to contribute, and each such
plan for the five-year period immediately following the latest date on which the
Borrower, a Subsidiary or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan. For avoidance of doubt,
the term “Plan” shall include any “Pension Plan”.
“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.
“Principal Office” for the Administrative Agent means such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to the Borrower, the Administrative Agent and each Lender.
"Pro Rata Share" means (i) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender,
the percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders and (ii) with respect to all
payments, computations and other matters relating to New Term Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (a) the
Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate Term Loan Exposure of all Lenders with respect to that Series. For all
other purposes with respect to each Lender, "Pro Rata Share" means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure of that Lender, by (B) an amount equal to
the sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.
“Projections” means the projections of the Borrower and its Restricted
Subsidiaries for the period of fiscal year 2016 through and including fiscal
year 2017, prepared on a quarterly basis for the 2016 fiscal year and annually
thereafter.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Obligor in any real property.
    
“Recipient” means (a) the Administrative Agent and (b) any Lender.


“Register” as defined in Section 10.04(b)(iv).



    25

--------------------------------------------------------------------------------




“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Repurchased Loans” means Member Loans that have been repurchased by the
Borrower or a Subsidiary thereof in the ordinary course of business or pursuant
to its Loan Repurchase Obligations.
“Repurchased Notes” means Member Payment Dependent Notes that have been
repurchased by the Borrower or a Subsidiary thereof in the ordinary course of
business or pursuant to its Loan Repurchase Obligations.
“Required Lenders” means, at any time, Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(a) the aggregate Term Loan Exposure of all Lenders and (b) the aggregate
Revolving Exposure of all Lenders, in each case at such time. The Commitments
and Loans of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Responsible Officer” means any of the President, Chief Executive Officer,
Senior Vice President, Treasurer, Assistant Treasurer, Controller, Chief
Financial Officer, Secretary and Assistant Secretary of the applicable Obligor,
or any person or persons designated by any such Obligor in writing to the
Administrative Agent from time to time.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund, similar deposit or withholding of shares
for tax purposes, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any option, warrant or other right to acquire any such Equity
Interests in the Borrower and (b) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such subsidiary shall be included in
the definition of “Restricted Subsidiary”.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.18 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment as of the Effective Date is set forth on Schedule 2.01. The initial
aggregate amount of the Lenders’ Revolving Commitments as of the Effective Date
is $120,000,000.
“Revolving Commitment Termination Date” means the earliest to occur of (a) the
Revolving Maturity Date, (b) the date the Commitments are permanently reduced to
zero



    26

--------------------------------------------------------------------------------




pursuant to Section 2.09 or (c) the date of the termination of the Commitments
pursuant to Article 8.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the aggregate outstanding principal amount of the Revolving Loans
of that Lender.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(b) and/or a New Revolving Loan.
“Revolving Maturity Date” means December 17, 2020.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed on, owned or
controlled by a Person listed on, a Sanctions List, or a Person acting on behalf
of such a Person, (b) any Person operating, located, organized or resident in a
Sanctioned Country or a Person who is owned or controlled by, or acting on
behalf of, such a Person or (c) any Person otherwise a subject of Sanctions.
“Sanctions” means any economic or financial sanction or trade embargoes imposed,
administered, enacted or enforced from time to time by a Sanctions Authority.
“Sanctions Authority” means (a) the United States of America, (b) the Security
Council of the United Nations, (c) the European Union, (d) the United Kingdom
and € the governments and official institutions or agencies of any of clauses
(a) through (d) above, including OFAC, the U.S. Department of State and Her
Majesty’s Treasury.
“Sanctions List” means the Specially Designated Nationals and Blocked Persons
List, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identification List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by Her Majesty's
Treasury, or any similar list maintained by, or public announcement of a
Sanctions designation made by, a Sanctions Authority, each as amended,
supplemented or substituted from time to time.
“Secured Parties” means the Agents, any Lender, any Indemnitee or any Lender
Counterparty.
“Secured Swap Agreement” means a Swap Agreement among one or more Obligors and a
Lender Counterparty.
“Security Agreement” means the Pledge and Security Agreement to be executed by
each Obligor and the Collateral Agent (as such agreement may be amended, amended
and restated, supplemented or otherwise modified from time to time).
“Series” means a series of Loans.



    27

--------------------------------------------------------------------------------




“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
the Borrower substantially in the form of Exhibit F.
“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower and its Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries, taken as a whole, on their debts
as they become absolute and matured, (c) the Borrower and its Subsidiaries,
taken as a whole, do not intend to, and do not believe that they will, incur
debts or liabilities (including current obligations and contingent liabilities)
beyond their ability to pay such debts and liabilities as they mature in the
ordinary course of business and (d) the Borrower and its Subsidiaries, taken as
a whole, are not engaged in business or a transaction, and are not about to
engage in business or a transaction, in relation to which their property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Rate Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any unsecured Indebtedness of any Obligor
permitted under Section 6.01 that is by its terms subordinated in right of
payment to the Obligations of such Obligor on terms reasonably satisfactory to
the Administrative Agent.
“Subsidiary” means any subsidiary of the Borrower.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or



    28

--------------------------------------------------------------------------------




(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent and which is required by GAAP to be consolidated in the consolidated
financial statements of the parent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” as defined in the preamble hereto and any successors
thereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Loan" means each New Term Loan of any Series.
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a New Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender's Term Loan Commitment, if
any, is set forth in the applicable Assignment Agreement or in the applicable
Increase Joinder, subject to any adjustment or reduction pursuant to the terms
and conditions hereof or in the applicable Increase Joinder.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender's Term Loan
Commitment.
"Term Loan Maturity Date" means the earlier of (a) the applicable New Term Loan
Maturity Date and (b) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
“Test Period” in effect at any time means the period of four consecutive Fiscal
Quarters of the Borrower ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each Fiscal Quarter or
Fiscal Year were required to be delivered hereunder.



    29

--------------------------------------------------------------------------------




“Total Net Leverage Ratio” means, at any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending on or most recently prior to such date.
“Trade Date” as defined in Section 10.04(e)(i).
“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries in connection with the Transactions.
“Transactions” means the execution, delivery and performance by the Obligors of
each Loan Document to which it is a party, the borrowing of Loans, the payment
of Transaction Costs and the use of the proceeds thereof.
“Trust Certificate” means trust certificates issued by LC Trust I, a Delaware
business trust, or any similar trust established after the date hereof, pursuant
to a private placement to accredited investors and qualified purchasers, which
certificate shall correspond to Member Loans (or portions thereof) facilitated
through the Borrower’s lending platform.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unrestricted” means, when referring to cash or Permitted Investments, that such
cash or Permitted Investments (a) do not appear (or would be required to appear)
as “restricted” on the consolidated balance sheet of the Borrower (unless such
appearance is related to the Liens granted to secure the Obligations), (b) are
not subject to any Lien in favor of any Person other than the Collateral Agent
for the benefit of the Secured Parties and (c) are otherwise generally available
for use by the Borrower or any other Obligor.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that at the time
of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.13.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.14(f).



    30

--------------------------------------------------------------------------------




“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent” means any Obligor and the Administrative Agent.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Rate Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurocurrency Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such



    31

--------------------------------------------------------------------------------




change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.05    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.
ARTICLE 2
LOANS
Section 2.01    Loans; Borrowings.
(a)Term Loans. Each Lender part to an Increase Joinder relating to New Term
Commitments shall make a Term Loan in an amount, and subject to the terms and
conditions, set forth in the applicable Increase Joinder.
(b)Revolving Commitments. Subject to the terms and conditions hereof set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower in
Dollars from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) the aggregate outstanding principal
amount of such Lender’s Revolving Loans exceeding such Lender’s Revolving
Commitment or (b) the aggregate principal amount of all outstanding Revolving
Loans exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.
(c)Borrowing Mechanics for Revolving Loans.
(i)Subject to Section 2.19, to request a Borrowing of Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed irrevocable
Funding Notice no later than 10:00 a.m. (New York City time) at least three
Business Days in advance of the date of the proposed Borrowing of Revolving
Loans in the case of a Eurocurrency Rate Loan and at least one Business Day in
advance of the date of the proposed Borrowing in the case of a Revolving Loan
that is a Base Rate Loan. Notwithstanding the foregoing, the Administrative
Agent may agree to shorter time periods with respect to the Funding Notice to be
delivered with respect to the Borrowing on the Effective Date.
(ii) Promptly following receipt of the Funding Notice, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Borrowing.



    32

--------------------------------------------------------------------------------






(iii)Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
proposed date thereof by wire transfer of immediately available funds in
Dollars, at the Principal Office of the Administrative Agent.


(d)Each Borrowing shall be comprised entirely of Base Rate Loans or Eurocurrency
Rate Loans as the Borrower may request in accordance herewith. Each Lender at
its option may make any Eurocurrency Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Revolving Loan; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Revolving Loan in accordance with the terms of this Agreement.


(e)At the commencement of each Interest Period for any Eurocurrency Borrowing of
Revolving Loans, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time of any
Borrowing of Revolving Loans that are Base Rate Loans, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that a Borrowing of a Base Rate Loan may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments.


Section 2.02    Pro Rata Shares; Availability of Funds.


(a)Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.


(b)Availability of Funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent the amount of such
Lender’s Loan requested on the proposed date of Borrowing, the Administrative
Agent may assume that such Lender has made such amount available on such date in
accordance with Section 2.01 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative Agent
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower or any Obligor may have against any Lender as a result of any
default by such Lender hereunder.



    33

--------------------------------------------------------------------------------




Section 2.03    Evidence of Debt; Notes.


(a)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of the Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.


(b)Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two Business Days prior to the
Effective Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.04) on the Effective Date (or, if such notice is delivered after the
Effective Date, promptly after the Borrower’s receipt of such notice) a note or
notes in substantially the form of Exhibit E-1 or Exhibit E-2, as applicable, to
evidence such Lender’s Loan (each, a “Note”).


Section 2.04    Interest on Loans.


(a)Except as otherwise set forth herein, each Type of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:


(i)in the case of Term Loans, as set forth in the applicable Increase Joinder;
(ii)in the case of Revolving Loans:


(A)if a Base Rate Loan, at the Alternate Base Rate plus the Applicable Margin;
or


(B)if a Eurocurrency Rate Loan, at the Eurocurrency Rate plus the Applicable
Margin.


(b)The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurocurrency Rate Loan, shall be
selected by the Borrower and notified to the Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Interest Election Request, as the
case may be.


(c)In connection with Eurocurrency Rate Loans there shall be no more than seven
(7) Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurocurrency Rate Loan in the applicable
Funding Notice or Interest Election Request, such Loan (if outstanding as a
Eurocurrency Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)



    34

--------------------------------------------------------------------------------




will be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurocurrency Rate Loan in the applicable Funding
Notice or Interest Election Request, the Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 10:00
a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurocurrency Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing) to the Borrower and each Lender.


(d)Interest payable pursuant to Section 2.04(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurocurrency Rate Loans, on the basis of a 360
day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a Eurocurrency
Rate Loan, the date of conversion of such Eurocurrency Rate Loan to such Base
Rate Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.


(e)Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.


Section 2.05    Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.01(a), (h) or (i), the principal amount
of all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under Debtor Relief Laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Loans); provided, in the case of
Eurocurrency Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurocurrency Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.05 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.



    35

--------------------------------------------------------------------------------




Section 2.06    Fees.


(a)On the Effective Date, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender an upfront fee in an amount determined by
reference to the below grid, where (i) the upfront fee rate applicable to each
Lender shall be determined based on the Revolving Commitment offered by such
Lender and (ii) the amount of such upfront fee shall be calculated by
multiplying (x) the applicable upfront fee rate determined by reference to the
below grid by (y) the Revolving Commitment of such Lender as set forth on
Schedule 2.01 hereto.
Revolving Commitment Offered Amount
Upfront Fee Rate
≥ $50,000,000
0.5%
≥ $35,000,000 but < $50,000,000
0.375%
≥ $25,000,000 but < $35,000,000
0.25%



(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having Revolving Exposure (other than any Defaulting Lender) in
accordance with its Applicable Percentage a commitment fee from and including
the date hereof to but excluding the Revolving Commitment Termination Date equal
to (1) the average of the daily difference between (A) the Revolving Commitments
and (B) the aggregate principal amount of all outstanding Revolving Loans, times
(2) the Applicable Commitment Fee Percentage. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


(c)In addition to any of the foregoing fees, the Borrower agrees to pay to
Agents or Arranger such other fees in the amounts and at the times separately
agreed upon.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
upfront fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
Section 2.07    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of the Loans on the Revolving Maturity Date or the
applicable Term Loan Maturity Date, as the case may be. The principal amounts of
the Term Loans shall be repaid as set forth in the applicable Increase Joinder.



    36

--------------------------------------------------------------------------------




Section 2.08    Prepayments.


(f)Any time and from time to time:
(i)with respect to Base Rate Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or if
less, the remaining outstanding principal amount of such Loans); and
(ii)with respect to Eurocurrency Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount (or if
less, the remaining outstanding principal amount of such Loans).
(g)All such prepayments shall be made:
(i)upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans; and
(ii)upon not less than three Business Days’ prior written notice in the case of
Eurocurrency Rate Loans denominated in Dollars;
in each case given to the Administrative Agent, as the case may be, by 12:00
p.m. (New York City time) on the date required (and the Administrative Agent
will promptly distribute such original notice to each Lender). Upon the giving
of any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein; provided,
however, if a notice of prepayment is given in connection with a conditional
notice of termination, such notice may be revoked, subject to Section 2.12(c).
All prepayments of Borrowings under this Section 2.08 shall be subject to
Section 2.12(c) but shall otherwise be without premium or penalty.
(h)In addition, the Borrower shall from time to time prepay the Revolving Loans
to the extent necessary so that the aggregate principal amount of all
outstanding Revolving Loans shall not at any time exceed the total Revolving
Commitments then in effect.
(i)In addition, the Term Loans shall be prepaid as set forth in the applicable
Increase Joinder.
(j)Any prepayment of any Loan pursuant to Section 2.08(a) hereof shall be
applied as specified by the Borrower in the applicable notice of prepayment;
provided that in the event the Borrower fails to specify the Loans to which any
such prepayment shall be applied, such prepayment shall be applied as follows:
first, to repay outstanding Revolving Loans to the full extent thereof and
second, to repay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof), and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans. Any amount required to be paid pursuant to Section 2.08(d)
hereof shall be applied as provided in the applicable Increase Joinder.



    37

--------------------------------------------------------------------------------




Section 2.09    Termination and Reduction of Revolving Commitments.
(a)Unless previously terminated, the Revolving Commitments shall terminate on
the Revolving Commitment Termination Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.08, the sum of the aggregate
outstanding principal amount of Revolving Loans would exceed the total Revolving
Commitments.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be applied to the Lenders in accordance with their respective
Applicable Percentages.
Section 2.10    General Provisions Regarding Payments.
(a)All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the date due at the Principal Office of the
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.
(b)All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest and any other related amounts owed,
including pursuant to Section 2.12(c), on the principal amount being repaid or
prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.



    38

--------------------------------------------------------------------------------




(c)The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.
(d)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(f)Notwithstanding the foregoing provisions hereof, if any Interest Election
Request is withdrawn as to any Affected Lender or if any Affected Lender makes
Base Rate Loans in lieu of its Pro Rata Share of any Eurocurrency Rate Loans,
the Administrative Agent shall give effect thereto in apportioning payments
received thereafter.
(g)Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Loans, whenever any payment to be made hereunder with respect
to any Loan shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the Commitment fees hereunder.
Section 2.11    Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the Funding Notice
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Funding Notice. Thereafter, the Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated among the Lenders holding the Loans comprising such
Borrowing



    39

--------------------------------------------------------------------------------




in accordance with their respective Pro Rata Shares, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (subject to the notice
requirements set forth in Section 2.18) by the time that a Funding Notice would
be required under Section 2.01(c) if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written request (an “Interest Election Request”) in substantially the form of
Exhibit C attached hereto and signed by the Borrower.
(c)Each written Interest Election Request shall specify the following
information in compliance with Section 2.01(c):
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if a Default has occurred and is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.



    40

--------------------------------------------------------------------------------




(f)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to elect to convert or continue any Borrowing of Loans if the
Interest Period requested with respect thereto would end after the Revolving
Commitment Termination Date or the applicable Term Loan Maturity Date, as
applicable.
Section 2.12    Making or Maintaining Eurocurrency Rate Loans.
(a)Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto, absent manifest error), on
any Interest Rate Determination Date with respect to any Eurocurrency Rate
Loans, that by reason of circumstances affecting the applicable interbank
markets adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurocurrency Rate, the Administrative Agent shall on such date give notice (by
telefacsimile or by telephone confirmed in writing) to the Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurocurrency Rate Loans until such time as the Administrative
Agent notifies the Borrower and Lenders that the circumstances giving rise to
such notice no longer exist, and (ii) any Funding Notice or Interest Election
Request given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower or, at
the Borrower’s request, made as a Base Rate Loan (in Dollars).
(b)Illegality or Impracticability of Eurocurrency Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurocurrency Rate Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the applicable interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by e-mail, telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from (x) any Lender pursuant to clause
(i) of the preceding sentence or (y) a notice from Lenders constituting the
Required Lenders pursuant to clause (ii) of the preceding sentence, then (i) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Lender) to make Loans as, or to convert Loans
to, Eurocurrency Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender, (ii) to the extent such determination by the
Affected Lender relates to a Eurocurrency Rate Loan then being requested by the
Borrower pursuant to a Funding Notice or an Interest Election Request, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (iii) the Lenders’
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurocurrency
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of



    41

--------------------------------------------------------------------------------




the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (iv) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurocurrency Rate Loan then being
requested by the Borrower pursuant to a Funding Notice or an Interest Election
Request, the Borrower shall have the option, subject to the provisions of
Section 2.12(c), to rescind such Funding Notice or Interest Election Request as
to all Lenders by giving written or telephonic notice (promptly confirmed by
delivery of written notice thereof) to the Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).
(c)Compensation for Breakage or Non Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amounts), for all reasonable losses, expenses and liabilities (including
any interest paid or payable by such Lender to Lenders of funds borrowed by it
to make or carry its Eurocurrency Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any Eurocurrency Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurocurrency Rate Loan does not occur on a date specified
therefor in an Interest Election Request or a telephonic request for conversion
or continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurocurrency Rate Loans (including in connection with
the replacement of a Lender pursuant to Section 2.16) occurs on a date prior to
the last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurocurrency Rate Loans is not made on any date
specified in a notice of prepayment given by the Borrower.


(d)Booking of Eurocurrency Rate Loans. Any Lender may make, carry or transfer
Eurocurrency Rate Loans at, to, or for the account of any of its branch offices
or the office of an Affiliate of such Lender.


Section 2.13    Increased Costs.


(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate);


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit,



    42

--------------------------------------------------------------------------------




commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on any Lender or the applicable interbank market any other
condition, cost or expense (other than Indemnified Taxes and Excluded Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Rate
Loan (or, in the case of a Change in Law with respect to Taxes, any Loan) or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender, or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments hereunder
or the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.


(c)A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 15
days after receipt thereof.


(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive (or has retroactive effect), then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.


Section 2.14    Taxes.
 
(a)Any and all payments by or on account of any obligation of any Obligor under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion



    43

--------------------------------------------------------------------------------




of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Obligor shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.


(b)The Obligors shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(c)The Obligors shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability shall be delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, and such certificate shall be conclusive absent manifest
error.


(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Obligor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Obligors to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).


(e)As soon as practicable after any payment of Taxes by any Obligor to a
Governmental Authority pursuant to this Section 2.14, such Obligor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the



    44

--------------------------------------------------------------------------------




Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, as long as the Borrower is
a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


i.in the case such Lender claims the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


ii.executed copies of IRS Form W-8ECI;


iii.in the case such Lender claims the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit D-1 to the effect that such Lender is not a



    45

--------------------------------------------------------------------------------




“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or W-8BEN-E (as applicable); or


iv.to the extent such Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if such Lender is a
partnership and one or more direct or indirect partners of such Lender claim the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;


(C)any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.


(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.



    46

--------------------------------------------------------------------------------






(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to Section 2.14(a)), it shall pay to the applicable indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(h)Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



    47

--------------------------------------------------------------------------------




Section 2.15    Pro Rata Treatment; Sharing of Set-offs. If any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or Disqualified Institution) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


Section 2.16    Mitigation Obligations; Replacement of Lenders.


(a)If any Lender requests compensation under Section 2.12, Section 2.13, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12, Section 2.13 or Section
2.14, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


(b)If (i) any Lender requests compensation under Section 2.13, (ii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or (iii) any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans,



    48

--------------------------------------------------------------------------------




accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable law and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, (x) the applicable assignee shall have
consented to, or shall consent to, the applicable amendment, waiver or consent
and (y) the Borrower exercises its rights pursuant to this clause (b) with
respect to all Non-Consenting Lenders relating to the applicable amendment,
waiver or consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
Section 2.17    Defaulting Lenders.
  
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)any payment of principal, interest, fees, indemnity payments or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 and/or 4.02, as applicable,
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their Pro Rata Share (without



    49

--------------------------------------------------------------------------------




giving effect to this Section 2.17(a)(i)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.17(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; and


(ii)no Defaulting Lender shall be entitled to receive any fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee, or reimburse any costs or expenses, that otherwise
would have been required to have been paid to that Defaulting Lender) and
commitment fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of any Defaulting Lender.


(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held pro rata by
the Lenders in accordance with their respective Pro Rata Shares, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.


(c)Amendments and Waivers. The Loans of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders which affects such Defaulting
Lender disproportionately when compared to other Affected Lenders shall require
the consent of such Defaulting Lender, and, provided, further, that any waiver,
amendment or modification that would otherwise require the consent of such
Defaulting Lender as an Affected Lender pursuant to Section 10.02, shall require
the consent of such Defaulting Lender.


Section 2.18    Incremental Facilities.


(a)The Borrower may at any time and from time to time after the Effective Date
by written notice to the Administrative Agent elect to request (i) prior to the
Revolver Commitment Termination Date, an increase to the existing Revolving
Commitments (any such increase, the “New Revolving Commitments”) and/or (ii) the
establishment of one or more new term loan facilities (each, a “New Term
Facility”) with term loan commitments (each, a “New Term Commitment” and,
together with any New Revolving Commitments, the “New Commitments”) in an
aggregate principal amount (including any New Revolving Commitments) not in
excess of (x) until Consolidated Adjusted EBITDA exceeds $100,000,000 for any
four Fiscal Quarter period, $250,000,000, and (y) once Consolidated Adjusted
EBITDA



    50

--------------------------------------------------------------------------------




has exceeded $100,000,000 for any four Fiscal Quarter period, $500,000,000 (it
being understood that a later decrease in Consolidated Adjusted EBITDA for any
four Fiscal Quarter Period shall have no further effect on this clause (y)).
Each such notice shall specify (x) the date (each, an “Increase Amount Date”) on
which the Borrower proposes that the New Commitments shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period as
the Administrative Agent may agree) and (y) the identity of each Person (which,
if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent) (each, a “New Revolving
Lender” or “New Term Lender”) to whom the Borrower proposes any portion of such
New Commitments be allocated and the amounts (which shall be in an aggregate
principal amount of not less than $5,000,000 with respect to any New Revolving
Commitments and $1,000,000 with respect to any New Term Commitments) of such
allocations; provided that any Person approached to provide all or a portion of
any New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment.


(b)With respect to any New Commitments made after the Effective Date, such New
Commitment shall become effective, as of such Increase Amount Date; provided
that:


(i)each of the conditions set forth in Section 4.02 shall be satisfied;


(ii)no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Amount Date;
 
(iii)the Borrower shall be in pro forma compliance (and treating any New
Revolving Commitments or Indebtedness consisting of a revolving credit or other
delayed draw facility incurred on such date as fully drawn) with the covenant
set forth in Section 6.10 as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) after giving effect to such New Commitments;
and


(iv)the Borrower shall deliver or cause to be delivered any customary legal
opinions or other certificates reasonably requested by the Administrative Agent
in connection with any such transaction.


(c)The terms and provisions of Loans made pursuant to New Term Commitments (the
“New Term Loans”) shall be as follows:


(i)the Weighted Average Life to Maturity of all New Term Loans of any Series
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans of any existing Series of Term Loans;


(ii)the applicable New Term Loan Maturity Date of each Series shall not be
earlier than the Term Loan Maturity Date of any existing Series of Term Loans or
the Revolving Commitment Termination Date;



    51

--------------------------------------------------------------------------------




(iii)the applicable yield for the New Term Loans of each Series shall be
determined by the Borrower and the applicable New Term Lenders and shall be set
forth in the applicable Increase Joinder; provided, however, that the applicable
yield (which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount based on a four (4) year average life
or, if less, the remaining life to maturity payable to all New Term Lenders
providing such New Term Loans but shall exclude customary arrangement or
commitment fees payable to any arranger, bookrunner or its affiliates in
connection with the New Term Loans) for the New Term Loans shall not be greater
than the highest applicable yield that may, under any circumstances, be payable
with respect to any existing Series of Term Loans plus 50 basis points, except
to the extent that the applicable yield applicable to such existing Series of
Term Loans is increased to the extent necessary to achieve the foregoing;
 
(iv)the New Term Loans shall rank pari passu in right of payment and pari passu
in right of security with the Loans (on terms reasonably satisfactory to the
Administrative Agent); and


(v)to the extent any Eurocurrency Rate “floor” or Alternate Base Rate “floor” is
imposed on the New Term Loans, the highest of such Eurocurrency Rate “floors” or
Alternate Base Rate “floors” shall be applied to any existing series of Term
Loans.


(d)The New Commitments shall be effected by a joinder agreement (the “Increase
Joinder”) executed by the Borrower, the Administrative Agent and each Lender
making such New Commitment, in form and substance reasonably satisfactory to
each of them. The Increase Joinder may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section. Any New Revolving Commitments shall be
on terms and pursuant to documentation applicable to the Revolving Commitments
(including the Revolving Commitment Termination Date) and any New Term
Commitments and New Term Loans shall be on terms and pursuant to the applicable
Increase Joinder; provided that, to the extent such terms are not consistent
with the Term Loan Commitments and Term Loans of any existing Series, such terms
shall be reasonably satisfactory to Administrative Agent and Borrower. Any New
Term Loans made on an Increase Amount Date shall be designated as a separate
Series of New Term Loans for all purposes of this Agreement. In addition, unless
otherwise specifically provided herein, all references in the Loan Documents to
Loans shall be deemed, unless the context otherwise requires, to include
references to New Term Loans and New Revolving Loans made pursuant to this
Agreement.
 
(e)On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the existing Lenders with Revolving Exposure (each, an “Existing Revolving
Lender”) shall assign to each New Revolving Lender, and each of the New
Revolving Lenders shall purchase from each Existing Revolving Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans outstanding on such Increase Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving



    52

--------------------------------------------------------------------------------




Loans will be held by Existing Revolving Lenders and New Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Commitments to the Revolving Commitments,
(ii) each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (a "New Revolving Loan") shall be
deemed, for all purposes, a Revolving Loan and (iii) each New Revolving Lender
shall become a Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto. On any Increase Amount Date on which any New Term
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, each New Term Lender shall make a New Term Loan
to the Borrower in an amount equal to its New Term Commitment of such Series.
Each such New Term Lender shall become a Lender hereunder.


(f)The Administrative Agent shall notify Lenders promptly upon receipt of
Borrower's notice of each Increase Amount Date and in respect thereof (x) the
New Revolving Commitments and the New Revolving Lenders or the Series of New
Term Commitments and the New Term Lenders of such Series, as applicable, and (y)
in the case of each notice to any Lender with Revolving Exposure, the respective
interests in such Lender's Revolving Loans, in each case subject to the
assignments contemplated by this Section.


(g)The New Term Loans, the New Revolving Loans and the New Commitments
established pursuant to this Section shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from security interests created by the Collateral Documents
and the guarantees of the Guarantors. The Obligors shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Collateral Documents
continue to be perfected under the Uniform Commercial Code or otherwise after
giving effect to the establishment of any such class of New Term Loans, New
Revolving Loans or any such New Commitments.


Section 2.19    Notices. Any Notice shall be executed by a Responsible Officer
in a writing delivered to the Administrative Agent. In lieu of delivering a
Notice, the Borrower may give the Administrative Agent telephonic notice by the
required time of any proposed borrowing, or conversion/continuation, as the case
may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to the Administrative Agent on or before the
close of business on the date that the telephonic notice is given. In the event
of a discrepancy between the telephone notice and the written Notice, the
written Notice shall govern. Neither the Administrative Agent nor any Lender
shall incur any liability to the Borrower in acting upon any telephonic notice
referred to above that the Administrative Agent believes in good faith to have
been given by a duly authorized officer or other person authorized on behalf of
the Borrower or for otherwise acting in good faith.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each other Obligor represent and warrant to the Lenders
that:



    53

--------------------------------------------------------------------------------




Section 3.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is (i) duly organized, validly existing and (to the extent the
concept is applicable in such jurisdiction) in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and is (ii) qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required except where the failure to be so qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and each of such Loan Documents constitute its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) those approvals,
consents, registrations, filings or other actions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, (b) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate any applicable law or regulation or any order
of any Governmental Authority, (c) will not violate any charter, by-laws or
other organizational document of the Borrower or any of its Subsidiaries, (d)
except as would not reasonably be expected to have a Material Adverse Effect,
will not violate or result in a default under any indenture, agreement or other
instrument (other than the agreements and instruments referred to in clause (c))
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries, and (e) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries (other than
Liens created pursuant to the Collateral Documents).


Section 3.04    Financial Condition; No Material Adverse Change.


(a)As of the Effective Date, the Borrower has heretofore furnished to the
Administrative Agent its audited consolidated balance sheet and related
consolidated statements of income, cash flows and stockholders’ equity as of and
for the fiscal years ended 2014, 2013 and 2012. As of the Effective Date, the
Borrower has heretofore furnished to the Administrative Agent the unaudited
consolidated balance sheet of the Borrower for each fiscal quarter ended after
the last balance sheet delivered pursuant to the first sentence of this Section
3.04(a) and at least 45 days prior to the Effective Date and the related
unaudited consolidated statements of income, cash flows and stockholders’ equity
for the period ended on such date. As of the Effective Date, other than as set
forth on Schedule 3.04, such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance



    54

--------------------------------------------------------------------------------




with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited financial statements.
(b)[Reserved].
(c)Since December 31, 2014, no event, development or circumstance exists or has
occurred that has had or would reasonably be expected to have a material adverse
effect on the business, property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole.
(d)Neither the Borrower nor any of its Subsidiaries has any contingent liability
or liability for Taxes, long term lease or unusual forward or long term
commitment that is not reflected in the financial statements referenced in
clause (a) above or the notes thereto and which in any such case would
reasonably be expected to result in a Material Adverse Effect.
Section 3.05    Properties. (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in or rights to use, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Such properties and assets are free and clear of Liens, other than Liens
permitted by Section 6.02.
(b)As of the Effective Date, Schedule 3.05 contains a true, accurate and
complete list of all Material Real Estate Assets.
(c)Each of the Borrower and its Subsidiaries owns, or is licensed or otherwise
has the rights to use, all trademarks, tradenames, copyrights, patents,
software, internet domain names, trade secrets, know-how and other intellectual
property rights, including registrations and applications for registration of,
and all goodwill associated with, the foregoing (“Intellectual Property”),
material to the conduct of its business as currently conducted, and, the use
thereof by the Borrower and its Subsidiaries does not infringe, misappropriate,
or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations or violations, that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any of its Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any other Loan Document or the Transactions. Neither the Borrower nor any of its
Restricted Subsidiaries is subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply



    55

--------------------------------------------------------------------------------




with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, or (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) has knowledge of any
fact that could reasonably be expected to subject the Borrower or any of its
Subsidiaries to any Environmental Liability.
(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in or
would reasonably be expected to result in a Material Adverse Effect.
Section 3.07    No Defaults. No Default has occurred and is continuing.
Section 3.08    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property and
the Member Loans, Trust Certificates and Member Payment Dependent Notes and
loans connected thereto, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.09    Investment Company Status. None of the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
Section 3.10    Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed by it or with respect to income, properties or operations of the
Borrower and its Subsidiaries, (ii) such returns accurately reflect all
liability for taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby and (iii) each of the Borrower and its Subsidiaries has
paid or caused to be paid all Taxes required to have been paid by it, except for
Taxes (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.
Section 3.11Disclosure. All written information or oral information provided in
formal presentations or in any scheduled meeting or conference call with either
multiple Lenders or the Administrative Agent (other than any projected financial
information and other than information of a general economic or industry
specific nature) furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder or under any Loan Document (as modified or supplemented by
other information so furnished and when taken as a whole) when furnished, does
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to any projected financial information or other forward
looking information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, any of which are beyond
the Borrower’s control, that no assurance can be given that any



    56

--------------------------------------------------------------------------------




particular projections will be realized and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material).
Section 3.12    Subsidiaries. Schedule 3.12 sets forth as of the Effective Date
a list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Borrower therein. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the shares of
capital stock or other ownership interests of all Subsidiaries of the Borrower
are fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens other than Liens permitted under Section
6.02.
Section 3.13    ERISA.
(k)Schedule 3.13 sets forth each material Plan and Multiemployer Plan as of the
Effective Date. Each Plan is in compliance in form and operation with its terms
and with applicable requirements of ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not result in material liability. Each
Plan (and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and, nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would materially adversely affect the
issuance of a favorable determination letter or otherwise materially adversely
affect such qualification). No ERISA Event has occurred, or is reasonably
expected to occur, other than as could not, individually or in the aggregate,
result in material liability.
(l)There exists no material Unfunded Pension Liability with respect to any
Pension Plan, except as could not reasonably be expected to result in material
liability.
(m)None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.
(n)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Subsidiary or any ERISA Affiliate, threatened, which could reasonably be
expected either singly or in the aggregate to result in material liability.
(o)The Borrower, any Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
material liability.



    57

--------------------------------------------------------------------------------




(p)No Pension Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA.
The Borrower, any Subsidiary, and any ERISA Affiliate have not ceased operations
at a facility so as to become subject to the provisions of Section 4062(e) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions.
None of the Borrower, any Subsidiary or any ERISA Affiliate have incurred or
reasonably expect to incur any liability to PBGC, save for any liability for
premiums due in the ordinary course or other liability which could not
reasonably be expected to result in material liability, and no lien imposed
under the Code or ERISA on the assets of the Borrower or any Subsidiary or any
ERISA Affiliate exists or, to the knowledge of the Borrower, is likely to arise
on account of any Plan. None of the Borrower, any Subsidiary or any ERISA
Affiliate has engaged in a transaction described in Section 4069(a) or 4212(c)
of ERISA.
(q)Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a material liability. Neither the Borrower nor any
Subsidiary has incurred any material obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities.
Section 3.14    Solvency. As of the Effective Date, the Borrower and its
Restricted Subsidiaries on a consolidated basis are, and after giving effect to
the Transactions and incurrence of all Indebtedness and other Obligations being
incurred in connection herewith will be, Solvent.
Section 3.15    USA Patriot Act. To the extent applicable, each Obligor is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and (ii) the
USA Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
Section 3.16    Anti-Corruption Laws and Sanctions.
(r)The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the



    58

--------------------------------------------------------------------------------




knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
(s)Neither the Borrower nor any of its Subsidiaries, nor any directors or
officers of the Borrower or any of its Subsidiaries, is any of the following:
(i) is a Sanctioned Person or to its knowledge is engaging in or within the last
five years has engaged in any transaction or conduct that could result in it
becoming a Sanctioned Person; (ii) to its knowledge is or within the last five
years has been subject to any claim, proceeding, formal notice or investigation
involving a Sanctions violation or alleged violation; (iii) to its knowledge is
engaging or within the last five years has engaged in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or breaches or
attempts to breach, directly or indirectly, any Sanctions applicable to it; or
(iv) has knowingly engaged or is engaging, directly or indirectly, in any trade,
business or other activities with or for the benefit of any Sanctioned Person. 
To the knowledge of the Borrower, no employee of the Borrower or any of its
Subsidiaries is a Sanctioned Person or is engaging in or, during the period such
employee has been employed by the Borrower or any of its Subsidiaries, has
engaged in any transaction or conduct that would result in such employee
becoming a Sanctioned Person.
(t)Neither the Borrower nor any of its Subsidiaries nor any of their respective
controlled Affiliates: (i) is, or is owned or controlled by (A) an agency or
instrumentality of, or an entity owned or controlled by, the government of a
Sanctioned Country, (B) an entity located in a Sanctioned Country, or (C) an
individual who is a citizen or resident of, or located in, a Sanctioned Country,
in each case, to the extent that the agency, instrumentality, entity, or
individual is subject to a sanctions program administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”); (ii) is located,
incorporated, organized, or resident in a Sanctioned Country; or (iii) has any
business affiliation or commercial dealings with or investments in any
Sanctioned Country in violation of any Sanctions applicable to it.
(u)No part of the proceeds of the Loans will be used by the Borrower or any of
its Subsidiaries, directly or indirectly, and whether immediately, incidentally
or ultimately, (i)for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Person, or in any country or
territory that, at the time of such funding, financing or facilitating, is, or
whose government is, a Sanctioned Person or Sanctioned Country or (ii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
Section 3.17    Federal Reserve Regulations. None of the Borrower or any of the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock. No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board of Governors, including Regulation T, U or X.
    



    59

--------------------------------------------------------------------------------




Section 3.18    Anti-Money Laundering Laws. The operations of the Borrower and
its subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the USA
Patriot Act, and the applicable anti-money laundering statutes of jurisdictions
where the Borrower and its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened.
Section 3.19    Collateral. (a) The Security Agreement and each other Collateral
Document is, or upon execution will be, effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the Uniform Commercial Code).
In the case of the Pledged Collateral (as defined in the Security Agreement),
when stock or interest certificates representing such Pledged Collateral (along
with properly completed stock or interest powers endorsing the Pledged
Collateral) and executed by the owner of such shares or interests are delivered
to the Collateral Agent, and in the case of the other Collateral described in
the Security Agreement or any other Collateral Document (other than deposit
accounts), when financing statements and other filings specified on Schedule
3.19 in appropriate form are timely filed in the offices specified on Schedule
3.19, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 6.02). In the case of Collateral that
consists of deposit accounts, when a control agreement is executed and delivered
by all parties thereto with respect to such accounts, the Collateral Agent, for
the benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Obligors in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person except as provided under the applicable control
agreement with respect to the financial institution party thereto.
(b)Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Obligors in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 6.02).
Section 3.20    Disqualified Equity Interests. As of the Effective Date, neither
the Borrower nor any of its Restricted Subsidiaries has issued any Disqualified
Equity Interests.



    60

--------------------------------------------------------------------------------




ARTICLE 4
CONDITIONS
Section 4.01    Effective Date. The obligation of each Lender to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto a counterpart of this Agreement and each other Loan Document to which any
Obligor is a party, signed on behalf of such party.
(b)The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note at least two Business Days in advance
of the Effective Date.
(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date
hereof) of Fenwick & West LLP, in form and substance reasonably satisfactory to
the Administrative Agent. The Borrower hereby requests such counsel to deliver
such opinion.
(d)The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the each Obligor approving the
transactions contemplated by the Loan Documents to which such Obligor is a party
and the execution and delivery of such Loan Documents to be delivered by such
Obligor on the Effective Date, and all documents evidencing other necessary
corporate (or other applicable organizational) action and governmental
approvals, if any, with respect to the Loan Documents and (ii) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of such Obligor and authorization of
the transactions contemplated hereby.
(e)The Administrative Agent shall have received a certificate of the secretary
of each Obligor certifying the names and true signatures of the officers of such
Obligor authorized to sign the Loan Documents to which it is a party, to be
delivered by such Obligor on the Effective Date and the other documents to be
delivered hereunder on the Effective Date.
(f)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed on behalf of the Borrower by a Responsible Officer of
the Borrower, confirming compliance with Section 6.01 and the conditions set
forth in paragraphs (b) and (c) of Section 4.02 as of the Effective Date.
(g)The Lenders, the Administrative Agent and the Arranger shall have received
all fees required to be paid by the Borrower on the Effective Date, and all
expenses required to be reimbursed by the Borrower for which invoices have been
presented at least three Business Days prior to the Effective Date, on or before
the Effective Date.
(h)In order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid, perfected first priority security interest in the
Collateral, each Obligor shall have delivered to the Collateral Agent:



    61

--------------------------------------------------------------------------------




(i)    a completed Perfection Certificate dated the Effective Date and executed
by a Responsible Officer of each Obligor, together with all attachments
contemplated thereby;
(ii)    all UCC financing statements and filings with the United States Patent
and Trademark Office and United States Copyright Office required to be filed in
order to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described in the Collateral
Documents in proper form for filing; and
(iii)    (x) originals of certificated securities pledged pursuant to the
Collateral Documents, together with an undated stock power for each such
certificated security executed in blank by a Responsible Officer of the pledger
thereof and (y) each promissory note (if any) required to be pledged to the
Collateral Agent pursuant to the Collateral Documents endorsed in blank (or
accompanied by an executed transfer form in blank) by the pledger thereof.
(i)The Lenders shall have received from the Borrower (i) the financial
statements described in Section 3.04(a) and (ii) the Projections.
(j)The Collateral Agent shall have received a certificate from the applicable
Obligor’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 5.05 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of the Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.05.
(k)Since December 31, 2014, no event, development or circumstance exists or has
occurred that has had or would reasonably be expected to have a material adverse
effect on the business, property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole.
(l)The Administrative Agent shall have received, to the extent reasonably
requested by any of the Lenders at least five Business Days prior to the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
(m)The Administrative Agent shall have received an executed Solvency Certificate
in form, scope and substance reasonably satisfactory to the Administrative Agent
and demonstrating that the Borrower and its Subsidiaries on a consolidated
basis, are, and after giving effect to the Transactions and incurrence of all
Indebtedness and Obligations being incurred in connection herewith will be,
Solvent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 9, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have



    62

--------------------------------------------------------------------------------




consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
Section 4.02    Each Borrowing. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing consisting solely of a
conversion of Loans of one Type to another Type or a continuation of a
Eurocurrency Rate Loan following the expiration of the applicable Interest
Period) and the effectiveness of any New Commitment pursuant to Section 2.18, is
subject to the satisfaction of the following conditions:
(a)The Administrative Agent shall have received a fully executed and delivered
Funding Notice.
(b)The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or New Commitment, as
applicable; provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties shall be true and correct in all respects as of such date); and
(c)At the time of and immediately after giving effect to such Borrowing or New
Commitment, as applicable, no Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extension of credit
requested to be made on such date.
Each Borrowing and establishment of a New Commitment shall be deemed to
constitute a representation and warranty by the Borrower that the conditions
specified in paragraphs (a) and (b) of this Section 4.02 have been satisfied as
of the date thereof.
ARTICLE 5
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts payable
hereunder and under any Loan Document (other than contingent indemnification
obligations for which no claim has been made) have been paid in full, the
Borrower and each other Obligor covenants and agrees with the Lenders that:
Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):
(a)within 90 days after the end of such fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP, or other



    63

--------------------------------------------------------------------------------




independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without qualification or
exception as to scope of such audit (other than a qualification related to the
maturity of the Commitments and the Loans at the applicable maturity date) and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)within 120 days after the end of the 2015 fiscal year of the Borrower, and
within 90 days after the end of such fiscal year of the Borrower thereafter, an
annual plan for the Borrower and its Subsidiaries to include balance sheets,
statements of income and cash flows for each fiscal quarter of such fiscal year
prepared in detail and, in summary form and accompanied by a certificate of a
Financial Officer of the Borrower stating that such plan is based on estimates,
information and assumptions believed to be reasonable at the time prepared;
(d)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate (i) certifying as to whether a Default has
occurred and is continuing as of the date thereof and, if a Default has occurred
and is continuing as of the date thereof, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) if and to the
extent that any change in GAAP that has occurred since the date of the audited
financial statements referred to in Section 3.04 had an impact on such financial
statements, specifying the effect of such change on the financial statements
accompanying such certificate, and (iii) setting forth in reasonable detail a
calculation of the Total Net Leverage Ratio for the relevant period;
(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with any national securities exchange or regulator, including without
limitation the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of its functions in each case that is not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(f)promptly following any request in writing (including any electronic message)
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request;



    64

--------------------------------------------------------------------------------




(g)upon the annual renewal of the applicable insurance policy, a certificate
from the Borrower’s insurance broker(s) in form and substance reasonably
satisfactory to the Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by the
Borrower and its Restricted Subsidiaries; and
(h)the Borrower will furnish to the Collateral Agent (i) any information
regarding Collateral required pursuant to the Collateral Documents and (ii) each
year, at the time of delivery of annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.01(a), a certificate of its
Responsible Officer (x) either confirming that there has been no change in the
information contained in the schedules to the Security Agreement since the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes in the form of a Security
Supplement delivered pursuant to Section 4.2 of the Security Agreement and (y)
certifying that, to its knowledge, all Uniform Commercial Code financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified in the
documents delivered pursuant to clause (x) above to the extent necessary to
effect, protect and perfect the security interests under the Collateral
Documents (except as noted therein with respect to any continuation statements
to be filed within such period).
The information required to be delivered pursuant to Section 5.01(a), Section
5.01(b) or Section 5.01(e) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such information, or provides a link thereto on the Borrower’s website on
the Internet at www.lendingclub.com (or any successor page) or at
http://www.sec.gov; or (ii) on which such information is posted on the
Borrower’s or such Subsidiary’s behalf on an Internet or intranet website, if
any, to which the Lenders and the Administrative Agent have been granted access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that, (x) to the extent the Administrative Agent
or any Lender so requests in writing, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to herein, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:
(v)the occurrence of any Default;
(w)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect; and



    65

--------------------------------------------------------------------------------




(x)any other development that becomes known to any officer of the Borrower or
any of its Subsidiaries that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower and each other
Obligor will, and will cause each of its Restricted Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (with respect to the Borrower, in a United States
jurisdiction) and the rights (charter and statutory), licenses, permits,
privileges, approvals, franchises and registered Intellectual Property material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, disposition, consolidation, liquidation or dissolution
permitted under Section 6.03(a) and (ii) none of the Borrower or any other
Obligor or any of their respective Restricted Subsidiaries shall be required to
preserve, renew or keep in full force and effect its rights (charter and
statutory), licenses, permits, privileges, approvals, franchises and registered
Intellectual Property where failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
Section 5.04    Payment of Taxes. The Borrower and each other Obligor will, and
will cause each of its Restricted Subsidiaries to, pay all tax liabilities,
including all taxes imposed upon it or upon its income or profits or upon any
properties belonging to it that, if not paid, would reasonably be expected to
result in a Material Adverse Effect, before the same shall become delinquent or
in default, and all lawful claims other than tax liabilities which, if unpaid,
would become a Lien upon any properties of the Borrower or any other Obligor or
any of their Restricted Subsidiaries not otherwise permitted under Section 6.02,
in both cases except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (b) the Borrower, any other Obligor
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with (and if required by) GAAP.
Section 5.05    Maintenance of Properties; Insurance. The Borrower and each
other Obligor will, and will cause each of its Restricted Subsidiaries to, (a)
keep and maintain all property used in the conduct of its business in good
working order and condition, ordinary wear and tear and casualty events
excepted, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (b) maintain insurance with
financially sound and reputable insurance companies in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
Except as otherwise agreed by the Collateral Agent, each such policy of
insurance shall (i) name the Collateral Agent, on behalf of the Secured Parties,
as an additional insured thereunder as its interests may appear and (ii) in the
case of each property insurance policy, contain a loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and provide for at least 30 days’ prior written notice to
the Collateral Agent of any cancellation of such policy.



    66

--------------------------------------------------------------------------------




Section 5.06    Books and Records; Inspection Rights. The Borrower and each
other Obligor will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which entries full, true and correct in
all material respects are made and are sufficient to prepare financial
statements in accordance with GAAP (other than as set forth in Schedule 3.04).
The Borrower and each other Obligor will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, upon the occurrence and during the continuance of an Event of Default,
any Lender (pursuant to the request made through the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants (provided that the
Borrower, other Obligor or such Subsidiary shall be afforded the opportunity to
participate in any discussions with such independent accountants), all at such
reasonable times and as often as reasonably requested (but no more than once
annually if no Event of Default exists). Notwithstanding anything to the
contrary in this Agreement, none of the Borrower or any other Obligor or any of
their Restricted Subsidiaries shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives) is prohibited by applicable law or (c) is subject to attorney,
client or similar privilege or constitutes attorney work-product.
Section 5.07    Compliance with Laws and Agreements.
(a)The Borrower and each Obligor will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property and the Member Loans, Trust
Certificates and Member Payment Dependent Notes and loans connected thereto,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
(b)The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and Applicable Sanctions.
Section 5.08    ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Subsidiary or any ERISA Affiliate files a Schedule B (or
such other schedule as contains actuarial information) to IRS Form 5500 in
respect of a Pension Plan with Unfunded Pension Liabilities, a copy of such IRS
Form 5500 (including the Schedule B); (b) promptly and in any event within 30
days after the Borrower, Subsidiary or any ERISA Affiliate knows or has reason
to know that any ERISA Event has occurred, a certificate of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any



    67

--------------------------------------------------------------------------------




notices received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto; provided that, in the
case of ERISA Events under paragraph (d) of the definition thereof, the 30-day
period set forth above shall be a 10-day period, and, in the case of ERISA
Events under paragraph (b) of the definition thereof, in no event shall notice
be given later than the occurrence of the ERISA Event; (c) promptly, and in any
event within 30 days, after becoming aware that there has been (i) a material
increase in Unfunded Pension Liabilities (taking into account only Pension Plans
with positive Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable;
(ii) the existence of potential Withdrawal Liability, if the Borrower,
Subsidiaries and the ERISA Affiliates were to withdraw completely from any and
all Multiemployer Plans, (iii) the adoption of, or the commencement of
contributions to, any Pension Plan by the Borrower, any Subsidiary or any ERISA
Affiliate, or (iv) the adoption of any amendment to a Pension Plan which results
in a material increase in contribution obligations of the Borrower, any
Subsidiary or any ERISA Affiliate, a detailed written description thereof from
the chief financial officer of the Borrower; and (d) if, at any time after
Effective Date, the Borrower, any Subsidiary or any ERISA Affiliate maintains,
or contributes to (or incurs an obligation to contribute to), a Pension Plan or
Multiemployer Plan which is not set forth in Schedule 3.13, then the Borrower
shall deliver to the Administrative Agent an updated Schedule 3.13 as soon as
practicable, and in any event within 10 days after the Borrower, such Subsidiary
or such ERISA Affiliate maintains, or contributes to (or incurs an obligation to
contribute to), thereto.
Section 5.09    Use of Proceeds. The proceeds of the Loans made on the Effective
Date shall be applied by Borrower (x) to pay the Transaction Costs and (y) for
general corporate purposes (including Permitted Acquisitions). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
Section 5.10    Additional Guarantors. In the event that any Person becomes a
Material Subsidiary, the Borrower shall, within 60 days thereafter (or, in each
case, such longer period of time as the Collateral Agent may agree in its
reasonable discretion) (i) cause such Material Subsidiary (other than a Material
Subsidiary that is a Foreign Subsidiary that is treated as a corporation for
U.S. federal income tax purposes, or a direct or indirect subsidiary thereof) to
become a Guarantor hereunder by executing and delivering to the Administrative
Agent a joinder agreement (a “Joinder Agreement”) in substantially the form of
Exhibit J hereto and a Grantor under the Security Agreement by executing and
delivering to the Collateral Agent the joinder agreement required thereunder and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates
reasonably requested by the Collateral Agent or required by the Collateral
Documents. In the event that any Person becomes a Foreign Subsidiary of the
Borrower that is treated as a



    68

--------------------------------------------------------------------------------




corporation for U.S. federal income tax purposes (other than an Unrestricted
Subsidiary), and the ownership interests of such Foreign Subsidiary are owned by
any Obligor, such Obligor (other than a Obligor that is a Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes) shall
within 60 days thereafter (or such longer period of time as the Collateral Agent
may agree in its sole discretion) take all of the actions referred to in the
Security Agreement necessary to grant a perfected security interest in favor of
the Collateral Agent, for the benefit of the Secured Parties, under the Security
Agreement in the Equity Interests of such Foreign Subsidiary (provided that in
no event shall voting Equity Interest of such Foreign Subsidiary having more
than 65% of the total combined voting power of all classes of outstanding voting
Equity Interests of such Foreign Subsidiary be required to be so pledged). With
respect to each such Material Subsidiary and Foreign Subsidiary (other than an
Unrestricted Subsidiary), the Borrower shall promptly send to the Administrative
Agent written notice setting forth with respect to such Person (i) the date on
which such Person became a Material Subsidiary or Foreign Subsidiary, and (ii)
all of the data required to be set forth in Schedule 3.12 hereto; and such
written notice shall be deemed to supplement Schedule 3.12 for all purposes
hereof. If requested by the Administrative Agent, the Administrative Agent shall
receive an opinion of counsel for the Borrower in form and substance reasonably
satisfactory to the Administrative Agent in respect of such customary matters as
may be reasonably requested by the Administrative Agent relating to any Joinder
Agreement or other joinder agreement delivered pursuant to this Section, dated
as of the date of such agreement.
Section 5.11    Additional Material Real Estate Assets. In the event that any
Obligor acquires a Material Real Estate Asset or a Real Estate Asset owned or
leased on the Effective Date becomes a Material Real Estate Asset due to a
material renovation of or addition to such Real Estate Assets and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of the Collateral Agent, for the benefit of the Secured Parties, then such
Obligor shall promptly take all such actions and execute and deliver, or cause
to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates with respect to each such Material Real
Estate Asset identified on Schedule 5.11.
Section 5.12    Further Assurances. Each Obligor shall take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are (i) guaranteed by the Guarantors and
(ii) secured by the Collateral. If at any time the Collateral Agent receives a
notice from a Lender or otherwise becomes aware that any mortgaged Material Real
Estate Asset has become a Flood Hazard Property, the Collateral Agent shall
deliver such notice to the Borrower and the Borrower shall take all actions
required as a result of such change as described on Schedule 5.11.
Section 5.13    Designation of Restricted and Unrestricted Subsidiaries.
(a)The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:
(i)such Subsidiary does not own any Equity Interest of the Borrower or any
Restricted Subsidiary;



    69

--------------------------------------------------------------------------------




(ii)the Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate fair market value of all
Investments of the Borrower or its Restricted Subsidiaries in such Subsidiary;
(iii)any guarantee or other credit support thereof by the Borrower or any
Restricted Subsidiary is permitted under Section 6.01 or Section 6.07;
(iv)neither the Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of such Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or Section
6.07;
(v)immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result from such designation; and
(vi)no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
other Indebtedness of the Borrower or a Restricted Subsidiary.
Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).
(b)(i) A Subsidiary previously designated as an Unrestricted Subsidiary which
fails to meet the qualifications set forth in subsections 5.13(a)(i),
5.13(a)(iii), 5.13(a)(iv) or 5.13(a)(vi) of this Section 5.13 will be deemed to
become at that time a Restricted Subsidiary, subject to the consequences set
forth in subsection (d). (ii) The Board of Directors may designate an
Unrestricted Subsidiary to be a Restricted Subsidiary if the designation would
not cause an Event of Default.
(c)Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,
(i)all existing Investments of the Borrower and the Restricted Subsidiaries
therein (valued at the Borrower’s proportional share of the fair market value of
its assets less liabilities) will be deemed made at that time;
(ii)all existing Equity Interests or Indebtedness of the Borrower or a
Restricted Subsidiary held by it will be deemed incurred at that time, and all
Liens on property of the Borrower or a Restricted Subsidiary held by it will be
deemed incurred at that time;
(iii)all existing transactions between it and the Borrower or any Restricted
Subsidiary will be deemed entered into at that time;
(iv)it is released at that time from the Loan Documents to which it is a party
and all related security interests on its property shall be released; and



    70

--------------------------------------------------------------------------------






(v)it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.
(d)Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary pursuant to Section 5.13(b),
(i)all of its Indebtedness will be deemed incurred at that time for purposes of
Section 6.01;
(ii)Investments therein previously charged under Section 6.07 will be credited
thereunder;
(iii)it may be required to become a Guarantor pursuant to this Agreement; and
(iv)it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.
(e)Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary after the Effective Date will be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolutions
of the Board of Directors giving effect to the designation and a certificate of
an officer of the Borrower certifying that the designation complied with the
foregoing provisions.
Section 5.14    Environmental Matters.
(a)The Borrower will promptly deliver to the Administrative Agent and the
Lenders reasonably detailed written notice of the occurrence of any event, or
the identification of any condition, that could reasonably be expected to result
in an Environmental Liability that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, and shall provide with
reasonable promptness, documents and information from time to time that may be
reasonably requested by the Administrative Agent in relation to any such events
or conditions.
(b)The Borrower will promptly take, and will cause each of its Restricted
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by the Borrower or its Restricted
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, and (ii) make an appropriate
response to any Environmental Liability against the Borrower or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.



    71

--------------------------------------------------------------------------------




ARTICLE 6
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and expenses and other amounts payable
hereunder and under any Loan Document (other than contingent indemnification
obligations for which no claim has been made) have been paid in full, the
Borrower and each other Obligor covenants and agrees with the Lenders that:
Section 6.01    Indebtedness. The Borrower or any other Obligor will not and
will not permit any of its Restricted Subsidiaries to, create, incur or assume,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
(a)Obligations of the Obligors under the Loan Documents;
(b)Indebtedness of the Borrower or its Restricted Subsidiaries with respect to
Capital Lease Obligations, sale lease back transactions and purchase money
Indebtedness in an aggregate principal amount not to exceed the greater of (x)
$200,000,000 and (y) 15% of Consolidated Total Assets at any time; provided that
any such Indebtedness shall be secured only by the asset (including all
accessions, attachments, improvements and the proceeds thereof) acquired in
connection with the incurrence of such Indebtedness;
(c)Indebtedness which may be deemed to exist in connection with the sale of any
Member Loan not prohibited under this Agreement if such transaction is
re-characterized by any Governmental Authority as a financing transaction, so
long as the Borrower or any Restricted Subsidiary intended in good faith at the
time of such transaction for such transaction to qualify as a true sale;
(d)Indebtedness of any Restricted Subsidiary to the Borrower or to any other
Restricted Subsidiary, or of the Borrower to any Restricted Subsidiary;
provided, (i) all such Indebtedness shall be evidenced by the Intercompany Note,
and, if owed to an Obligor, shall be subject to a Lien under the Collateral
Documents, (ii) all such Indebtedness shall be unsecured and, if owed by an
Obligor, subordinated in right of payment to payment in full of the Obligations,
as set forth in the Intercompany Note, and (iii) such Indebtedness is permitted
as an Investment under Section 6.07;
(e)Indebtedness which may be deemed to exist pursuant to any Guarantees,
performance, statutory or similar obligations (including in connection with
workers’ compensation) or obligations in respect of letters of credit, surety
bonds, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business, or pursuant to any appeal obligation, appeal bond
or letter of credit in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8;
(f)Indebtedness in connection with cash management agreements, netting services,
overdraft protections and otherwise in connection with deposit accounts;



    72

--------------------------------------------------------------------------------






(g)Guarantees by the Borrower of Indebtedness of a Restricted Subsidiary or
Guarantees by a Restricted Subsidiary of Indebtedness of the Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guaranteed is unsecured and/or subordinated to
the Obligations, the Guarantee shall also be unsecured and/or subordinated to
the Obligations and (ii) in the case of Guarantees by an Obligor of the
obligations of a Restricted Subsidiary that is not a Guarantor, such Guarantees
shall be permitted by Section 6.07;
(h)Indebtedness described in Schedule 6.01 and any Permitted Refinancing;
(i)Indebtedness in connection with Trust Certificates and Member Payment
Dependent Notes in the ordinary course of business;
(j)Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Restricted Subsidiary, or to hedge currency
exposure or to hedge energy costs or exposure, which, in any case, are not
entered into for speculative purposes;
(k)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales;
(l)other unsecured Indebtedness or secured Indebtedness not permitted by the
foregoing in an aggregate principal amount, after giving effect to the
incurrence of such Indebtedness, outstanding at any time not exceeding
$500,000,000; provided (x) no Default or Event of Default has occurred and is
continuing or would result therefrom, (y) if such Indebtedness is secured, it
shall be secured by the Collateral (and shall not be secured by any assets of
the Borrower or any Subsidiary not constituting Collateral) and shall be junior
in right of security with the Obligations and (z) if such Indebtedness is
secured, such Indebtedness shall be subject to a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent; and
(m)other Indebtedness not otherwise permitted by the foregoing so long as (i)
the Borrower’s Total Net Leverage Ratio does not exceed 4.00 to 1.00 on a pro
forma basis after giving effect to the incurrence of such Indebtedness as of the
last day of the most recent period of four consecutive Fiscal Quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
treating the full amount of such Indebtedness consisting of a delayed draw
facility or revolving credit facility as fully drawn; provided that Consolidated
Net Debt shall be determined without taking into account any cash or cash
equivalents constituting proceeds of any Loans made under any New Commitments or
Indebtedness to be provided on such date that may otherwise reduce the amount of
Consolidated Net Debt and (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom.



    73

--------------------------------------------------------------------------------




Section 6.02    Liens. The Borrower or any other Obligor will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it
except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds thereof and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and any
refinancing, extension, renewal or replacement thereof that does not increase
the outstanding principal amount thereof;
(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any refinancing,
extension, renewal or replacement thereof that does not increase the outstanding
principal amount thereof;
(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary securing Indebtedness permitted under
Section 6.01(b); provided that (i) such security interests and the Indebtedness
secured thereby are initially incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary other than improvements thereon or proceeds thereof;
(e)non-exclusive licenses, non-exclusive sublicenses, leases or subleases
granted to others in the ordinary course of business not interfering in any
material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
(f)the interest and title of a lessor under any lease, license, sublease or
sublicense entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of its business and other statutory and common law landlords’
Liens under leases;
(g)Liens deemed to exist in connection with the sale or transfer of any assets
in a transaction not prohibited hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;



    74

--------------------------------------------------------------------------------




(h)in the case of any Joint Venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
Joint Venture or similar agreement;
(i)Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;
(j)Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition not prohibited hereunder;
(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;
(l)Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;
(m)Liens securing Indebtedness permitted under Section 6.01(c) up to the
aggregate principal amount of the applicable Member Loans that were so
re-characterized;
(n)Liens securing the Obligations pursuant to any Loan Document (including for
the avoidance of doubt, Liens securing Secured Swap Agreements);
(o)Liens of any holders of Member Payment Dependent Notes in the Member Loans
purchased with the proceeds thereof, and Liens of holders of Trust Certificates
in the assets of the issuer thereof, in each case, in the ordinary course of
business;
(p)Liens of any Person in Member Loans that are identified as held for sale on
the Borrower’s balance sheet (or that would, under GAAP, be so classified on a
balance sheet as of the date of determination);
(q)Liens on cash or cash equivalents deposited with or held by or for any bank
or other financial institution to secure any obligation of Borrower or any
Restricted Subsidiary to purchase any loans from such bank or such financial
institution in the ordinary course of business or representing an advance of the
purchase price therefore;
(r)any Liens on cash or cash equivalents or Permitted Investments to secure
letters of credit, ACH returns, credit loss protection arrangements and other
commercial cash collateral obligations in an aggregate amount not to exceed
$30,000,000 at any time outstanding; and
(s)other Liens securing obligations in an aggregate amount not to exceed
$250,000,000 at any time outstanding.



    75

--------------------------------------------------------------------------------




Notwithstanding the foregoing, no Lien on the Clearing Account or any Fee
Account shall be permitted, other than Liens securing the Obligations pursuant
to any Loan Document.
Section 6.03    Fundamental Changes; Assets Sales, Changes in Business.
(a)The Borrower or any other Obligor will not, and will not permit any of its
Restricted Subsidiaries to, (x) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, (y) sell,
transfer, lease, enter into any sale-leaseback transactions with respect to, or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, or all or substantially all of the stock of any of its
Restricted Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing:
(i)any Subsidiary or any other Person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation;
(ii)any Person (other than the Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (provided that any such merger or consolidation involving
a Guarantor must result in a Guarantor as the surviving entity);
(iii)any Obligor may sell, transfer, lease or otherwise dispose of its assets to
any other Obligor;
(iv)in connection with any Permitted Acquisition, any Restricted Subsidiary may
merge into or with, or consolidate with any other Person, and any other Person
may merge into such Restricted Subsidiary, so long as the Person surviving such
merger or consolidation shall be a Restricted Subsidiary (provided that any such
merger or consolidation involving a Guarantor must result in a Guarantor as the
surviving entity);
(v)the Borrower or any Restricted Subsidiary may make Permitted Acquisitions and
other Investments permitted by Section 6.07; and
(vi)any Subsidiary that is not a Material Subsidiary may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders; provided that if such Subsidiary is an Obligor, the entity
receiving the assets of such Subsidiary upon such liquidation or dissolution
shall also be an Obligor;
(b)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, sell, lease (as lessor or sublessor), enter into a sale and leaseback
arrangement, exclusively license (as licensor or sublicensor), exchange transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any part of its business, assets or property of any kind whatsoever, whether
real, personal or missed and whether tangible or intangible, whether now owned
or hereafter acquired, including the Equity Interests of any of the Borrower’s
Subsidiaries, except (i) sales and other dispositions of assets that do not
constitute Asset Sales,



    76

--------------------------------------------------------------------------------




(ii) so long as no Default or Event of Default exists or would result therefrom,
dispositions of assets acquired in connection with (or owned by a Person that is
acquired in connection with) an Acquisition, so long as (x) such assets are
determined by the Borrower in good faith not to be material to the Borrower’s
and its Subsidiaries’ business, taken as a whole, (y) the aggregate
consideration received by the Borrower or its Subsidiaries is equal to the fair
market value of such assets and (z) the aggregated consideration received is at
least 75% cash or Permitted Investments that are accounted for as cash and cash
equivalents under GAAP, and (iii) so long as no Default or Event of Default
exists or would result therefrom, any other sale, lease, sale and leaseback,
license, exchange, transfer or other disposition of assets or properties so long
as (x) the aggregate consideration received by the Borrower or its Subsidiaries
is equal to the fair market value of such assets and (y) the aggregate
consideration received in respect of all such dispositions under this clause
(iii) during the term of this Agreement does not exceed $200,000,000, of which,
no more than $50,000,000 may be in a form other than cash or Permitted
Investments that are accounted for as cash and cash equivalents under GAAP.
(c)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Restricted Subsidiaries on the date of
execution of this Agreement and businesses reasonably related or complementary
thereto.
Section 6.04    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment except:
(a)any Restricted Subsidiary of the Borrower may declare and pay dividends or
make other distributions ratably to (i) its equity holders, (ii) the Borrower or
(iii) the Guarantors;
(b)the Borrower may make Restricted Payments to redeem in whole or in part any
of its Equity Interest (other than Disqualified Equity Interests) for another
class of its Equity Interest or rights to acquire its Equity Interest (other
than Disqualified Equity Interests) or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interest (other than
Disqualified Equity Interests); provided that the only consideration paid for
any such redemption is Equity Interest of the Borrower or the proceeds of any
substantially concurrent equity contribution or issuance of Equity Interest
(other than Disqualified Equity Interests);
(c)the Borrower may make regularly scheduled payments of interest in respect of
any Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;
(d)(i) the Borrower or any Restricted Subsidiary may repurchase or retire its
Equity Interests from present or former employees of the Borrower or any
Restricted Subsidiary upon the death, disability, retirement or termination of
employment of such employee and (ii) the Borrower may purchase, redeem or
otherwise acquire any Equity Interest from its employees pursuant to the terms
of any employee stock option or any other employee benefit plan;



    77

--------------------------------------------------------------------------------




provided, that (x) the aggregate amount of Restricted Payments pursuant to this
clause (d) shall not exceed $50,000,000 per fiscal year and (y) any Restricted
Payments permitted (but not made) pursuant to clause (x) of this clause (d) in
any prior fiscal year may be carried forward to any subsequent fiscal year so
long as the aggregate amount of Restricted Payments made pursuant to this clause
(d) shall not exceed $100,000,000;
(e)Restricted Payments made in connection with equity compensation that consist
solely of the withholding of shares to any employee in an amount equal to the
employee’s tax obligation on such compensation and the payment in cash to the
applicable Governmental Authority of an amount equal to such tax obligation;
provided that the aggregate amount of such withholding and cash payments made
during the term of this Agreement shall not exceed $75,000,000 (net of the
amount received as reimbursement (including proceeds from the sale of the shares
withheld));
(f)so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Borrower shall be in pro forma compliance
with the covenant set forth in Section 6.10 as of the last day of the most
recently ended Fiscal Quarter or Fiscal Year for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) after giving effect to such
Restricted Payment , Restricted Payments in an aggregate amount not to exceed
the Available Amount determined at such time;
(g)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may declare and pay annual dividends in an
aggregate amount not to exceed $51,000,000; and
(h)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, other Restricted Payments not otherwise permitted by the
foregoing in an aggregate amount not to exceed $100,000,000.
Section 6.05    Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or of any Restricted
Subsidiary to guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary under the Loan Documents; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.05 (and shall
apply to any extension or renewal of, or any amendment or modification
materially expanding the scope of, any such restrictions or conditions taken as
a whole), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary or assets of the Borrower or any Restricted Subsidiary pending such
sale, provided such restrictions and conditions apply only to the Restricted
Subsidiary or assets to be sold and such sale is not prohibited hereunder, (iv)
the foregoing shall not apply to any agreement or restriction or condition in
effect at the time any



    78

--------------------------------------------------------------------------------




Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary, (v) the foregoing shall not apply to customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vii) clause (a) of the foregoing shall not
apply to customary provisions in leases, licenses, sub-leases and sub-licenses
and other contracts restricting the assignment thereof or restricting the grant
of liens in such lease, license, sub-lease, sub-license or other contract,
(viii) the foregoing shall not apply to restrictions or conditions set forth in
any agreement governing Indebtedness not prohibited by Section 6.01; provided
that such restrictions and conditions are customary for such Indebtedness and
are no more restrictive, taken as a whole, than the comparable restrictions and
conditions set forth in this Agreement as determined in the good faith judgment
of the Board of Directors, and (ix) the foregoing shall not apply to
restrictions on cash or other deposits (including escrowed funds) imposed under
contracts entered into in the ordinary course of business.
Section 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates (other than between or among the Borrower and its Restricted
Subsidiaries and not involving any other Affiliate) except:
(a)any such transaction on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties as determined in good faith by the
independent directors of the Board of Directors;
(b)payment of customary directors’ fees, customary out-of-pocket expense
reimbursement, indemnities (including the provision of directors and officers
insurance) and compensation arrangements for members of the board of directors,
officers or other employees of the Borrower or any of its Restricted
Subsidiaries; and
(c)Restricted Payments permitted by Section 6.04 and Investments permitted by
Section 6.07.
Section 6.07    Investments. No Obligor shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:
(a)Investments in cash and Permitted Investments;
(b)Investments owned as of the Effective Date in any Restricted Subsidiary and
Investments made after the Effective Date in the Borrower and any wholly owned
Restricted Subsidiary of the Borrower which is a Guarantor;
(c)Investments in Unrestricted Subsidiaries and Joint Ventures; provided that
such Investments (including through intercompany loans) shall not exceed at any
time an aggregate amount of $100,000,000;



    79

--------------------------------------------------------------------------------




(d)intercompany loans to the extent permitted under Section 6.01(d) and other
Investments in Restricted Subsidiaries which are not Guarantors; provided that
such Investments (including through intercompany loans) in Restricted
Subsidiaries that are not Guarantors shall not exceed at any time an aggregate
amount equal to the greater of (i) $150,000,000 and (ii) 15% of Consolidated
Total Assets;
(e)loans and advances to employees of the Borrower and its Restricted
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $15,000,000;
(f)Investments described in Schedule 6.07;
(g)Swap Agreements which constitute Investments;
(h)trade receivables in the ordinary course of business;
(i)guarantees to insurers required in connection with worker’s compensation and
other insurance coverage arranged in the ordinary course of business;
(j)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
(k)lease, utility and other similar deposits in the ordinary course of business;
(l)Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;
(m)Permitted Acquisitions;
(n)Investments (i) constituting individual Member Loans facilitated through the
Borrower’s lending platform in the ordinary course of business or pursuant to
contractual obligations, (ii) in LC Trust I and similar Persons established
after the date hereof in an aggregate amount not to exceed the greater of (A)
$500,000 and (B) 0.25% of the aggregate principal amount of loans made by such
Persons to third parties and (iii) constituting Member Loans that are identified
as held for sale on the Borrower’s balance sheet (or that would, under GAAP, be
so classified on a balance sheet as of the date of determination);
(o)Investments in the form of non-cash consideration received in connection with
a disposition of assets permitted pursuant to Section 6.03(b)(ii) or (iii);
(p)Investments in Repurchased Loans and Repurchased Notes (i) in the ordinary
course of business or pursuant to Loan Repurchase Obligations or (ii) otherwise
not to exceed an aggregate amount outstanding of $25,000,000;



    80

--------------------------------------------------------------------------------




(q)Investments not otherwise permitted by the foregoing provisions of this
Section 6.07 in an aggregate amount outstanding not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Total Assets; and
(r)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Investments in an aggregate amount not to exceed the
Available Amount determined at such time.
For purposes of covenant compliance with this Section 6.07, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment (whether as a distribution, dividend, redemption, or
sale but not in excess of the amount of the relevant initial Investment).
Notwithstanding anything herein to the contrary, no Obligor shall, nor shall it
permit any of its Restricted Subsidiaries to, allow or cause any Domestic
Subsidiary to be a subsidiary of a Foreign Subsidiary (other than any Domestic
Subsidiary that is an existing subsidiary of an acquired Foreign Subsidiary at
the time of the Permitted Acquisition).
Section 6.08    Amendments or Waivers with Respect to Certain Indebtedness,
Organizational Documents.
(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to (i) increase the interest rate on such
Subordinated Indebtedness, (ii) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, (iii) change any event of
default (other than to eliminate any such event of default or increase any grace
period related thereto (it being understood that any change to the covenants
that otherwise complies with this Section 6.08 shall not be deemed to be an
amendment to the events of default thereto)), (iv) change the redemption,
prepayment or defeasance provisions thereof in any manner that would be
materially adverse to any Obligor or the Lenders, (v) change the subordination
provisions of such Subordinated Indebtedness (or of any guaranty thereof), or
(vi) together with all other amendments or changes made, increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Indebtedness (or a trustee or other representative
on their behalf) which would be materially adverse to any Obligor or the
Lenders.
(b)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
organizational document of any Obligor or any Restricted Subsidiary after the
Effective Date, in each case in a manner that is materially adverse to the
Lenders, without in each case obtaining the prior written consent of the
Required Lenders to such amendment, modification or other modification or
waiver.
Section 6.09    Fiscal Year. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, permit its fiscal year to end on a day that is
not on or about December 31.



    81

--------------------------------------------------------------------------------




Section 6.10    Maximum Total Net Leverage Ratio. The Borrower will not permit
the Total Net Leverage Ratio as at the last day of any period of four
consecutive Fiscal Quarters of the Borrower ending with any Fiscal Quarter set
forth below to exceed the ratio set forth below opposite such Fiscal Quarter
ending on or about the following dates:
Fiscal Quarter
Total Net
Leverage Ratio
December 31, 2015
4.00 to 1.00
March 31, 2016
4.00 to 1.00
June 30, 2016
4.00 to 1.00
September 30, 2016
4.00 to 1.00
December 31, 2016
4.00 to 1.00
March 31, 2017
3.75 to 1.00
June 30, 2017
3.50 to 1.00
September 30, 2017
3.25 to 1.00
December 31, 2017
3.25 to 1.00
March 31, 2018
3.25 to 1.00
June 30, 2018 and each Fiscal Quarter thereafter
3.00 to 1.00

Section 6.11    Loan Provider. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into or permit to
exist any agreement or other arrangement to issue Member Loans that are
originated (directly or indirectly) through the Borrower’s lending platform with
a new third party loan provider without the consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed.
ARTICLE 7
GUARANTY
Section 7.01    Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Administrative Agent for
the ratable benefit of the Beneficiaries the due and punctual payment in full of
all Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of any automatic stay or
similar provision of any Debtor Relief Law) (for each Guarantor, subject to the
provisions of this sentence, its “Guaranteed Obligations”); provided, however,
that the Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to each Guarantor.



    82

--------------------------------------------------------------------------------




Section 7.02    Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of the Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of any automatic
stay or similar provision of any Debtor Relief Law), Guarantors will upon demand
pay, or cause to be paid, in cash, to the Administrative Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for the
Borrower’s becoming the subject of a case under any Debtor Relief Law, would
have accrued on such Guaranteed Obligations, whether or not a claim is allowed
against the Borrower for such interest in the related bankruptcy case) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
Section 7.03    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)this Guarantee is a guaranty of payment when due and not of collectability
and this Guarantee is a primary obligation of each Guarantor and not merely a
contract of surety;
(b)the Administrative Agent may enforce this Guarantee during the continuation
of an Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
(c)the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
(d)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)any Beneficiary, upon such terms as it deems appropriate under the relevant
Loan Document or Secured Swap Agreement, without notice or demand and without



    83

--------------------------------------------------------------------------------




affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Guaranteed
Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or any applicable Secured
Swap Agreement and any applicable security agreement, including foreclosure on
any such security pursuant to one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Obligor
or any security for the Guaranteed Obligations; and (vi) exercise any other
rights available to it under the Loan Documents or any Secured Swap Agreement;
and
(f)this Guarantee and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than contingent indemnification obligations for
which no claim has been made and Obligations in respect of Secured Swap
Agreements)), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Loan Documents, any Secured Swap
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any Secured Swap Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such Secured Swap
Agreement or any agreement relating to such other guaranty or security; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents, any Secured Swap Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of



    84

--------------------------------------------------------------------------------




indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of the Borrower or any of
its Restricted Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which the Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under applicable law.
Section 7.04    Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit accounts or
credit on the books of any Beneficiary in favor of any Obligor or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Secured
Swap Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7.03 and any right to
consent to any thereof; and (f) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or



    85

--------------------------------------------------------------------------------




exonerate guarantors or sureties, or which may conflict with the terms hereof,
in each case other than the indefeasible payment in full of the Guaranteed
Obligations.
Section 7.05    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Swap Agreements) and the Commitments shall have
terminated, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against the Borrower
or any other Guarantor or any of its assets in connection with this Guarantee or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (i) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower, and (iii)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations shall have been paid in full (other than contingent indemnification
obligations for which no claim has been made or Obligations under or in respect
of Secured Swap Agreements) and the Commitments shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations. Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations (other than contingent indemnification
obligations for which no claim has been made or Obligations under or in respect
of Secured Swap Agreements) shall not have been paid in full, such amount shall
be held in trust for the Administrative Agent on behalf of Beneficiaries and
shall forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.
Section 7.06    Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.



    86

--------------------------------------------------------------------------------




Section 7.07    Continual Guaranty. The obligations of the Guarantors under this
Article 7 is a continuing guaranty and shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full and the Commitments shall
have terminated. Each Guarantor hereby irrevocably waives any right to revoke
its Guarantee as to future transactions giving rise to any Guaranteed
Obligations.
Section 7.08    Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
Section 7.09    Financial Condition of the Borrower. Any Loan may be made to the
Borrower or continued from time to time and any Secured Swap Agreement may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the
Borrower at the time of any such grant or continuation or at the time such
Secured Swap Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents and the Secured Swap
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Beneficiary.
Section 7.10    Bankruptcy, Etc.
(a)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of the Administrative Agent acting pursuant to
the instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against the Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or any other Guarantor or by any defense which
the Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause 7.10(a) above (or, if interest on any portion
of the Guaranteed Obligations ceases to accrue by operation of law by reason of
the commencement of such case or proceeding, such interest as would have accrued
on such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Beneficiaries that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any



    87

--------------------------------------------------------------------------------




rule of law or order which may relieve the Borrower of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.
(c)In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
ARTICLE 8
EVENTS OF DEFAULT
Section 8.01    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof, or at a date
fixed for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any of the Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (other than to the extent qualified by
materiality or “Material Adverse Effect,” in which case, such representations
and warranties shall be true and correct in all respects;
(d)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (solely with respect to such
Obligor’s existence), Section 5.09 or in Article 6;
(e)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents (other than those specified in
clause (a), (b) or (d) of this Article of this Agreement), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i)
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender) or (ii) receipt by the Administrative
Agent of the notice required to be given by the Borrower pursuant to Section
5.02(a);



    88

--------------------------------------------------------------------------------




(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure shall have continued after the applicable grace period, if any;
(g)after giving effect to any grace period, the Borrower or any Subsidiary shall
fail to observe or perform any term, covenant, condition or agreement contained
in any agreement(s) or instrument(s) governing any Material Indebtedness that
results in Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of such Material Indebtedness or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets (including a Member Promissory Note) securing
such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Subsidiary or its debts, or of a substantial part of its
assets, under any Debtor Relief Law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;
(i)the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(j)the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)(i) one or more judgments for the payment of money in excess of $35,000,000
in the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof (to the extent not paid or covered by a reputable and
solvent independent third-party insurance company which has not disputed
coverage) and the same shall remain undischarged or unpaid for a period of 30
consecutive days during which execution shall not be effectively stayed (or an
action of similar effect in any jurisdiction outside the U.S.), or any



    89

--------------------------------------------------------------------------------




action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Guarantor to enforce any such judgment and such
action shall not be stayed (or an action of similar effect in any jurisdiction
outside the U.S.) or (ii) any non-monetary judgment, writ or warrant of
attachment or similar process shall be entered or filed against the Borrower,
any Subsidiary or any combination thereof or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed (or an action of
similar effect in any jurisdiction outside the U.S.) for a period of 30
consecutive days and such non-monetary judgment, writ, warrant of attachment or
similar process would reasonably be expected to have a Material Adverse Effect;
(l)a Change in Control shall occur;
(m)one or more ERISA Events shall have occurred that (in the sole determination
of the Lenders), individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect; or
(n)at any time after the execution and delivery thereof, (i) the Guarantees
under Article 7 hereof for any reason, other than the satisfaction in full of
all Obligations and other than as permitted hereunder, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any other Loan Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent or any Secured Party to take any action within its control, or (iii) any
Obligor shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party or shall contest in any manner the validity or perfection of any Lien in
any material portion of the Collateral purported to be covered by the Collateral
Documents;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower or any Guarantor described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower or such Guarantor



    90

--------------------------------------------------------------------------------




accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower or such Guarantor, and (iii) Administrative Agent
may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to the Collateral Documents.
Section 8.02    Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Agents and amounts
payable pursuant to Section 2.13 and Section 2.14) payable to the Agents in
their capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable pursuant to Section 2.13 and Section
2.14)) payable to the Lenders, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans and other Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal, ratably among the Secured Parties, in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE 9
THE AGENTS
Each of the Lenders (including in any Lender’s other capacity hereunder and in
its capacity under a Secured Swap Agreement) hereby irrevocably appoints Morgan
Stanley Senior Funding, Inc. as each of the Administrative Agent and Collateral
Agent (and Morgan Stanley Senior Funding, Inc. hereby accepts such appointment)
and authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Collateral Agent by the terms of this Agreement or
any other Loan Document, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent are hereby expressly authorized by
the Lenders to (i) execute any and all documents (including any release) with
respect to the Collateral, as contemplated by and in accordance with the
provisions of this Agreement and any other Loan Document and (ii)



    91

--------------------------------------------------------------------------------




negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the discretion of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
Except, in each case, as set forth in the sixth paragraph of this Article, the
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any such provisions.
The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder and without any duty to account therefor to the Lenders.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent: (a) shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b)
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02 or in the other Loan Documents); provided that such
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law, and (c) shall, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and such Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.



    92

--------------------------------------------------------------------------------




Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent may also rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not ý(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ýInstitution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
ýDisqualified Institution.ý
Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Administrative Agent and the Collateral Agent may resign at
any time by notifying the Lenders and the Borrower. Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; provided
that, so long as no Event of Default shall have occurred and be continuing, the
Borrower shall have the right to consent to such successor Administrative Agent
or Collateral Agent (such consent not be unreasonably withheld or delayed). If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Administrative Agent or Collateral Agent
may, on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above. Upon the acceptance of its appointment as either
Administrative Agent or Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent (as applicable), and the retiring Administrative Agent or
Collateral Agent (as applicable) shall be discharged from its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Article).



    93

--------------------------------------------------------------------------------




Any Syndication Agent or Documentation Agent may resign at any time by giving
prior written notice thereof to Lenders and the Obligors, whereupon all the
rights, powers, privileges and duties of the resigning Syndication Agent or
Documentation Agent, as applicable, hereunder shall automatically be assumed by,
and inure to the benefit of, Administrative Agent, without any further act by
such Syndication Agent or Documentation Agent, as applicable, the Administrative
Agent or any Lender. The fees payable by the Borrower to any successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.
Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
Anything herein to the contrary notwithstanding, the Arranger shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder.
No Lender Counterparty that obtains the benefits of any Loan Document or any
Collateral shall have any right in connection with the management or release of
the Collateral or of the obligations of any Obligor under the Loan Documents,
including, without limitation, any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article 9 to the contrary, no Agent shall be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Swap Agreements. By accepting the benefits of
the Collateral, each Lender Counterparty shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.
Further, each Secured Party hereby irrevocably authorizes the Collateral Agent:
(a)to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon satisfaction of any conditions to release
specified in any Collateral Document, (ii) that is disposed of or to be disposed
of as part of or in connection with any disposition permitted hereunder or under
any other Loan Document to any Person other than an Obligor, (iii) subject to
Section 10.02, if approved, authorized or ratified in writing by the Required
Lenders or Lenders, as applicable, (iv) owned by a Guarantor upon release of
such Guarantor from its obligations under this Agreement, or (v) as expressly
provided in the Collateral Documents;



    94

--------------------------------------------------------------------------------




(b)to release any Guarantor from its obligations hereunder if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder; and
(c)upon request of the Borrower, to take such actions as shall be required to
subordinate any Lien on any property granted to the Collateral Agent to the
holder of a Lien permitted by Section 6.02 or to enter into any intercreditor
agreement with the holder of any such Lien.
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations hereunder pursuant to this paragraph. In each case as specified in
this Article 9, the Collateral Agent will, at the Borrower’s expense, execute
and deliver to the applicable Obligor such documents as such Obligor may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted pursuant to the Loan Documents or any
Secured Swap Agreement, or to release such Guarantor from its obligations
hereunder or any Secured Swap Agreement, in each case in accordance with the
terms of this Article 9.
Anything contained in any of the Loan Documents or any Secured Swap Agreement to
the contrary notwithstanding, the Borrower, the Administrative Agent, the
Collateral Agent, each Lender and each other Secured Party hereby agree that (i)
no Secured Party (other than the Collateral Agent) shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantees
set forth in Article 7 hereof, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Collateral Agent,
on behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.
Any such release of Guaranteed Obligations or otherwise shall be deemed subject
to the provision that such Guaranteed Obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.
The Arranger, Documentation Agents and Syndication Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.



    95

--------------------------------------------------------------------------------




ARTICLE 10
MISCELLANEOUS
Section 10.01    Notices.
(a)Subject to paragraph (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
(i)if to the Borrower, to it at: 71 Stevenson, Suite 300 San Francisco, CA
94105, Attention: Treasurer, with a copy to Fenwick & West LLP, Attention: David
Michaels, Esq., 555 California Street, San Francisco, CA 94104, (email:
dmichaels@fenwick.com);
(ii)if to the Administrative Agent, to it at: Morgan Stanley Senior Funding,
Inc., 1 New York Plaza, 41st Floor, New York, New York, 10004, Attention: Agency
Team, with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square,
New York, New York 10036, Attention: Stephanie L. Teicher; and
(iii)if to any other Lender to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
The Borrower agrees that the Administrative Agent may make the Communications
(as defined below) available to the Lenders by posting the Communications on
IntraLinks, the Internet or another similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties (as
defined below) do not



    96

--------------------------------------------------------------------------------




warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the communications effected thereby (the “Communications”). No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission,
except to the extent that such damages have resulted from the wilful misconduct
or gross negligence of such Agent Party (as determined in a final,
non-appealable judgment by a court of competent jurisdiction).
Section 10.02    Waivers; Amendments. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, Collateral Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.
None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall: (i)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby; provided, however,
that notwithstanding clause (ii) or (iii) of this Section 10.02, (x) only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the default rate set forth in Section 2.05 and
(y) any waiver of a Default or any modification of the definition of “Total Net
Leverage Ratio” or any component thereof shall not constitute a reduction of
interest for this purpose, (iv) change Section 2.10(c), Section 2.10(d), Section
2.15 or any other Section hereof providing for the ratable treatment of the
Lenders, in each case in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release all or substantially all of the value of any Guarantees set forth in
Article 7 hereof, or the Collateral without the written consent of each Lender,
except to the extent the release of any Guarantor or Collateral is permitted
pursuant to



    97

--------------------------------------------------------------------------------




Article 9 or Section 10.17 (in which case such release may be made by the
Administrative Agent or the Collateral Agent, as applicable, acting alone), (vi)
change any of the provisions of this Section or the percentage referred to in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vii) waive any condition set
forth in Section 4.01 (other than as it relates to the payment of fees and
expenses of counsel) or Section 4.02 without the written consent of each Lender.
Notwithstanding anything to the contrary herein, (i) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent hereunder without the prior written consent of the
Administrative Agent or Collateral Agent, respectively, (ii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each Affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender (y) the principal amount of any
Defaulting Lender’s Loan, or the interest rate thereon or any fees payable
hereunder to any Defaulting Lender may not be reduced without the consent of
such Lender and (z) any waiver, amendment or modification requiring the consent
of all Lenders or each Affected Lender that by its terms affects any Defaulting
Lender more adversely than other Affected Lenders shall require the consent of
such Defaulting Lender, (iii) this Agreement may be amended to provide for a New
Commitment in the manner contemplated by Section 2.18 without the consent of the
Required Lenders (and only with the consent of the applicable New Revolving
Lenders or New Term Lenders) and (iv) no such amendment shall amend, modify or
waive this Agreement or the Security Agreement so as to alter the ratable
treatment of Obligations arising under the Loan Documents and Obligations
arising under Secured Swap Agreements or the definition of “Lender
Counterparty,” “Secured Swap Agreement,” “Obligations,” or “Secured Obligations”
(as defined in any applicable Collateral Document), in each case in a manner
adverse to any Lender Counterparty with Obligations then outstanding without the
written consent of any such Lender Counterparty.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agents, the Arranger and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
disbursements and other charges of one firm of counsel for the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agents and
the Arranger, taken as a whole, (and if reasonably necessary (as determined by
the Administrative Agent in consultation with the Borrower), of a single local
counsel in each appropriate jurisdiction) in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be



    98

--------------------------------------------------------------------------------




consummated), and (ii) all documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agents, the Arranger, or any Lender, including, without
limitation, the fees, disbursements and other charges of one firm of counsel for
the Administrative Agent, the Collateral Agent and the Arranger, taken as a
whole, (and if reasonably necessary (as determined by the Administrative Agent
in consultation with the Borrower), of a single local counsel in each
appropriate jurisdiction and in the case of an actual or potential conflict of
interest where the Administrative Agent, the Collateral Agent or the Arranger
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected person),
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)Each Obligor shall indemnify the Administrative Agent, the Collateral Agent,
the Arranger, the Syndication Agent, the Documentation Agents and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
will have no liability for, any and all losses, claims, damages, liabilities,
costs or reasonable and documented expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any other Obligor
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or the Borrower or any
Affiliate of the Borrower); provided that such indemnity shall not, as to any
Indemnitee, be available (w) with respect to Taxes (and amounts relating
thereto), the indemnification for which shall be governed solely and exclusively
by Section 2.14, other than Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim, (x) to the extent that such losses, claims,
damages, liabilities, costs or reasonable and documented expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee
(or any Affiliate of such Indemnitee), (y) if arising from a material breach by
such Indemnitee or one of its Affiliates of its obligations under this Agreement
or any other Loan Document (as determined by a court of competent jurisdiction
by final and non-appealable judgment) or (z) if arising from any dispute between
and among Indemnitees that does not involve an act or omission by the direct
parent of the Borrower, the Borrower or any of its Subsidiaries (as determined
by a court of competent jurisdiction by final and non-appealable judgment) other
than any proceeding against the Administrative Agent or Arranger in such
capacity.



    99

--------------------------------------------------------------------------------




(c)To the extent that any Obligor fails to pay any amount required to be paid by
it to the Administrative Agent under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)Without limiting in any way the indemnification obligations of the Obligors
pursuant to Section 10.03(b) or of the Lenders pursuant to Section 10.03(c), to
the extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee or the Borrower or any of its
Subsidiaries, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions or any Loan or
the use of the proceeds thereof. No Indemnitee or Obligor shall be liable for
(i) any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged as a result of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof and (ii) any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or Obligor as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.
(e)All amounts due under this Section shall be payable promptly after written
demand therefor.
Section 10.04    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (but not to the Borrower or an
Affiliate thereof or



    100

--------------------------------------------------------------------------------




any natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 days after having received notice thereof; and
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment, an Affiliate of a Lender,
or an Approved Fund.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or a greater amount
that is an integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;



    101

--------------------------------------------------------------------------------




(E)no such assignment shall be made to (1) any Obligor nor any Affiliate of a
Obligor or (2) any Defaulting Lender or any of its subsidiaries, or any Person,
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (2); and
(F)in connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
For the purposes of this Section, the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.12, Section 2.13, Section 2.14 and Section 10.03); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this



    102

--------------------------------------------------------------------------------




Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section.
(iv)The Administrative Agent (or its agent or sub-agent appointed by it), acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register (a “Register”) for the recordation of the names and addresses of the
Lenders, and the Commitment of, and amounts on the Loans owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its Affiliates) shall be limited to the
entries with respect to such Lender including the principal amount of and stated
interested on the Loans owing to such Lender. The Borrower agrees to indemnify
the Administrative Agent from and against any and all losses, claims, damages
and liabilities of whatsoever nature which may be imposed on, asserted against
or incurred by the Administrative Agent in performing its duties under this
Section 10.04(b)(iv), except to the extent that such losses, claims, damages or
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent. The Loans (including principal and
interest) are registered obligations and the right, title, and interest of any
Lender or its assigns in and to such Loans shall be transferable only upon
notation of such transfer in the Register.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)(i) Any Lender may, without the consent of, or notice to, the Borrower, or
the Administrative Agent, sell participations to one or more banks or other
entities (but not to the Borrower or an Affiliate thereof or any natural person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this



    103

--------------------------------------------------------------------------------




Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.03(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.12, Section 2.13 and Section 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or Central Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)Disqualified Institutions.



    104

--------------------------------------------------------------------------------




(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (e)(i) shall not be void, but the other provisions of this clause (e)
shall apply.
(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.04), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for



    105

--------------------------------------------------------------------------------




purposes of voting on any plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such plan of reorganization or plan of liquidation,
(2) if such Disqualified Institution does vote on such plan of reorganization or
plan of liquidation notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such plan of
reorganization or plan of liquidation in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders, and/or (B)
provide the DQ List to each Lender requesting the same.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that an Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Section
2.12, Section 2.13, Section 2.14 and Section 10.03 and Article 9 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments, the resignation of an Agent, the replacement of
any Lender, or the termination of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other



    106

--------------------------------------------------------------------------------




electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Obligor against any of and all the obligations of such Obligor now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 10.09    Governing Law; Jurisdiction.
(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
(b)THE BORROWER AND EACH OTHER OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO



    107

--------------------------------------------------------------------------------




HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER OBLIGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE BORROWER AND EACH OTHER
OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN Section 10.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



    108

--------------------------------------------------------------------------------




Section 10.12    Confidentiality.
(a)Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and to not use the
Information for any purpose except in connection with the Loan Documents, except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors, or to any credit insurance provider relating to any Obligor and its
obligations, in each case whom it reasonably determines needs to know such
information in connection with this Agreement and the transactions contemplated
hereby (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority or to the extent required by applicable laws or regulations
or by any subpoena or similar legal process (in which case (except in connection
with any request as part of any regulatory audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising or
purporting to exercise examination or regulatory authority) the Administrative
Agent or such Lender, as applicable, agrees, to the extent permitted by
applicable law, to inform the Borrower promptly thereof), (iii) to any other
party to this Agreement, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (v) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (other than any Disqualified
Institution) or (B) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
provided that such Participant, prospective Participant, prospective assignee,
actual or prospective counterparty or advisor is advised of and agrees, in
advance of such disclosure, in writing (pursuant to customary “click-through”
procedures or otherwise) to be bound by either the provisions of this Section
10.12 or other provisions that are at least as restrictive as the provisions
contained in this Section 10.12, (vi) with the consent of the Borrower or (vii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower that is not, to the Administrative Agent’s knowledge,
subject to contractual or fiduciary confidentiality obligations owing to the
Borrower or any of its affiliates. For the purposes of this Section,
“Information” means all information received from the Borrower, or from any of
its Affiliates, representatives or advisors on behalf of the Borrower, relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or by any of its Affiliates, representatives
or advisors on behalf of the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND



    109

--------------------------------------------------------------------------------




CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 10.14    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Obligor acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Agent, the Syndication Agent, the
Documentation Agents, the Arranger, and the Lenders are arm’s-length commercial
transactions between such Obligor and its Affiliates, on the one hand, and the
Agent, the Syndication Agent, the Documentation Agents, the Arranger, and the
Lenders, on the other hand, (ii) such Obligor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) such Obligor is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the Transactions contemplated hereby and by
the other Loan Documents; (b) (i) each of the Agent, the Arranger, the
Syndication Agent, the Documentation Agents and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Obligor or any of its subsidiaries, or any other
Person and (ii) neither the Agent, the Arranger, the Syndication Agent, the
Documentation Agents nor any



    110

--------------------------------------------------------------------------------




Lender has any obligation to any Obligor or any of its Affiliates with respect
to the Transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Agent, the Arranger,
the Syndication Agent, the Documentation Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Obligor and its Affiliates, and
neither the Agent, the Arranger, the Syndication Agent, the Documentation
Agents, nor any Lender has any obligation to disclose any of such interests to
such Obligor or its Affiliates. To the fullest extent permitted by law, each
Obligor hereby waives and releases any claims that it may have against the
Agent, the Arranger, the Syndication Agent, the Documentation Agents and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
Section 10.15    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.16    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies each Obligor that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Obligor, which information includes the
name and address of such Obligor and other information that will allow such
Lender to identify such Obligor in accordance with the USA Patriot Act. Each
Obligor shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act.
Section 10.17    Release of Guarantors. In the event that all the Equity
Interests in any Guarantor are sold, transferred or otherwise disposed of to a
Person, the Borrower or its Restricted Subsidiaries in a transaction permitted
under this Agreement, the guarantee of such Guarantor hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such sale or
disposition and the Administrative Agent shall, at the Borrower’s expense,
promptly take such action and execute such documents as the Borrower may
reasonably request to evidence the termination of the guarantee of such
Guarantor.





    111

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LENDINGCLUB CORPORATION, as Borrower
 
 
 
 
 
 
By:
 
/s/ Renaud Laplanche
 
 
Name: Renaud Laplanche
 
 
Title: Chief Executive Officer
 
 
 
LENDINGCLUB CORPORATION, as Borrower
 
 
 
 
 
 
By:
 
/s/ Carrie Dolan
 
 
Name: Carrie Dolan
 
 
Title: Chief Financial Officer
 
 
 
LC ADVISORS, LLC, as Guarantor
 
 
 
 
 
 
By:
 
/s/ Renaud Laplanche
 
 
Name: Renaud Laplanche
 
 
Title: Manager
 
 
 
SPRINGSTONE FINANCIAL, LLC, as Guarantor
 
 
 
 
 
 
By:
 
/s/ Renaud Laplanche
 
 
Name: Renaud Laplanche
 
 
Title: Manager






